EXHIBIT 10.01
$600,000,000
CREDIT AGREEMENT
dated as of
March 31, 2011
among
MARTIN MARIETTA MATERIALS, INC.,
The LENDERS Listed Herein,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
WELLS FARGO BANK, N.A.,
BRANCH BANKING AND TRUST COMPANY,
SUNTRUST BANK
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents

 
J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
BB&T CAPITAL MARKETS,
SUNTRUST ROBINSON HUMPHREY, INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page
 
        ARTICLE 1 Definitions
 
       
Section 1.01. Definitions
    1  
Section 1.02. Accounting Terms and Determinations
    18  
Section 1.03. Types and Classes of Borrowings
    18  
 
        ARTICLE 2 The Loans
 
       
Section 2.01. Commitments to Lend
    19  
Section 2.02. Notice of Committed Borrowing
    19  
Section 2.03. Competitive Bid Borrowings
    19  
Section 2.04. Notice to Lenders; Funding of Loans
    23  
Section 2.05. Registry; Notes
    24  
Section 2.06. Maturity of Loans; Amortization
    25  
Section 2.07. Interest Rates
    25  
Section 2.08. Mandatory Termination of Commitments
    27  
Section 2.09. Optional Prepayments
    27  
Section 2.10. General Provisions as to Payments
    28  
Section 2.11. Fees
    29  
Section 2.12. Reduction or Termination of Revolving Commitments
    29  
Section 2.13. Method of Electing Interest Rates
    29  
Section 2.14. Funding Losses
    31  
Section 2.15. Computation of Interest and Fees
    31  
Section 2.16. Letters of Credit
    31  
Section 2.17. Defaulting Lenders
    36  
Section 2.18. Reverse Dutch Auction Repurchases
    39  
Section 2.19. Open Market Purchases
    41  
 
        ARTICLE 3 Conditions
 
       
Section 3.01. Effectiveness
    42  
Section 3.02. Borrowings and Issuances of Letters of Credit
    42  
 
        ARTICLE 4 Representations and Warranties
 
       
Section 4.01. Corporate Existence and Power
    43  
Section 4.02. Corporate Authorization; No Contravention
    43  
Section 4.03. Binding Effect
    44  
Section 4.04. Financial Information
    44  

 



--------------------------------------------------------------------------------



 



              Page
Section 4.05. Litigation
    44  
Section 4.06. Taxes
    44  
Section 4.07. Margin Regulations
    44  
Section 4.08. Compliance with Laws
    44  
Section 4.09. Governmental Approvals
    45  
Section 4.10. Pari Passu Obligations
    45  
Section 4.11. No Defaults
    45  
Section 4.12. Full Disclosure
    45  
Section 4.13. ERISA
    45  
Section 4.14. Environmental Matters
    46  
Section 4.15. Regulatory Restrictions on Borrowing
    46  
Section 4.16. Legal Status
    46  
 
        ARTICLE 5 Covenants
 
       
Section 5.01. Information
    47  
Section 5.02. Payment of Obligations
    48  
Section 5.03. Insurance
    48  
Section 5.04. Maintenance of Existence
    49  
Section 5.05. Maintenance of Properties
    49  
Section 5.06. Compliance with Laws
    49  
Section 5.07. Mergers, Consolidations and Sales of Assets
    49  
Section 5.08. Negative Pledge
    50  
Section 5.09. Leverage Ratio
    53  
Section 5.10. Use of Loans
    53  
Section 5.11. Investments
    53  
Section 5.12. Transactions with Affiliates
    55  
 
        ARTICLE 6 Defaults
 
       
Section 6.01. Event of Default
    55  
Section 6.02. Cash Cover
    57  
 
        ARTICLE 7 The Administrative Agent
 
       
Section 7.01. Appointment and Authorization
    58  
Section 7.02. Administrative Agent and Affiliates
    58  
Section 7.03. Action by Administrative Agent
    58  
Section 7.04. Consultation with Experts
    58  
Section 7.05. Liability of Administrative Agent
    58  
Section 7.06. Indemnification
    59  
Section 7.07. Credit Decision
    59  
Section 7.08. Successor Administrative Agents
    59  

ii 



--------------------------------------------------------------------------------



 



              Page
Section 7.09. Administrative Agent’s Fees
    60  
Section 7.10. Other Agents
    60  
 
        ARTICLE 8 Change in Circumstances
 
       
Section 8.01. Increased Cost and Reduced Return; Capital Adequacy
    60  
Section 8.02. Substitute Rate
    62  
Section 8.03. Illegality
    62  
Section 8.04. Taxes on Payments
    63  
 
        ARTICLE 9 Miscellaneous
 
       
Section 9.01. Termination of Participation of a Lender; New Lenders
    66  
Section 9.02. Notices
    68  
Section 9.03. No Waivers
    68  
Section 9.04. Expenses; Indemnification
    69  
Section 9.05. Pro Rata Treatment
    69  
Section 9.06. Sharing of Set offs
    69  
Section 9.07. Amendments and Waivers
    70  
Section 9.08. Successors and Assigns; Participations; Novation
    72  
Section 9.09. Visitation
    75  
Section 9.10. Collateral
    75  
Section 9.11. Reference Banks
    75  
Section 9.12. Governing Law; Submission to Jurisdiction
    75  
Section 9.13. Counterparts; Integration
    75  
Section 9.14. WAIVER OF JURY TRIAL
    76  
Section 9.15. Confidentiality
    76  
Section 9.16. USA Patriot Act
    76  

iii 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

         
SCHEDULE I
  —   Pricing
SCHEDULE II
  —   Commitments
SCHEDULE 5.11(c)
  —   Investments
SCHEDULE 5.11(d)
  —   Related Businesses
 
       
EXHIBIT A-1
  —   Term Note
EXHIBIT A-2
  —   Revolving Credit Note
EXHIBIT B
  —   Competitive Bid Quote Request
EXHIBIT C
  —   Invitation for Competitive Bid Quotes
EXHIBIT D
  —   Competitive Bid Quote
EXHIBIT E
  —   Assignment and Assumption Agreement
EXHIBIT F
  —   Compliance Certificate
EXHIBIT G
      Exemption Certificate

iv 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
AGREEMENT dated as of March 31, 2011 among MARTIN MARIETTA MATERIALS, INC., the
LENDERS listed on the signature pages hereof and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and WELLS FARGO BANK, N.A., BRANCH BANKING AND TRUST
COMPANY, SUNTRUST BANK and BANK OF AMERICA, N.A., as Co-Syndication Agents.
     The parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions. The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:
     “Absolute Rate Auction” means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Absolute Rates pursuant to Section 2.03.
     “Accepting Lender” has the meaning set forth in Section 9.07(f).
     “Additional Lender” means any Person not theretofore a Lender that becomes
a party to this Agreement pursuant to an amendment as contemplated by
Section 9.07(d) or Section 9.07(d).
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.
     “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent with a copy to the Borrower duly
completed by such Lender.
     “Affiliate” means (i) any Person that directly, or indirectly through one
or more intermediaries, controls the Borrower (a “Controlling Person”) or
(ii) any Person (other than the Borrower or a Subsidiary) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to vote 10% or
more of any class of voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agents” means the Administrative Agent and the Co-Syndication Agents.

 



--------------------------------------------------------------------------------



 



     “Agreement” means this Credit Agreement as it may be amended from time to
time.
     “Anti-Terrorism Order” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001.
     “Applicable Base Rate Margin” means (i) in respect of Revolving Loans, the
Base Rate Margin determined in accordance with the Pricing Schedule under
“Revolving Loans” and (ii) in respect of Term Loans, the Base Rate Margin
determined in accordance with the Pricing Schedule under “Term Loans”.
     “Applicable Euro-Dollar Margin” means (i) in respect of Revolving Loans,
the Euro-Dollar Margin determined in accordance with the Pricing Schedule under
“Revolving Loans” and (ii) in respect of Term Loans, the Euro-Dollar Margin
determined in accordance with the Pricing Schedule under “Term Loans”.
     “Applicable Lending Office” means, with respect to any Lender, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.
     “Applicable Percentage” means, for any Revolving Lender and at any time,
the percentage of the Total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that (i) for purposes of Section 2.17, if at any
time a Defaulting Lender shall exist, “Applicable Percentage” shall mean, for
any Non-Defaulting Lender at such time, the percentage of the Total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment and (ii) for purposes of
Section 2.16, the “Applicable Percentage” of any Revolving Lender with respect
to any Letter of Credit Liabilities shall be adjusted to give effect to any
reallocations thereof pursuant to Section 2.17. If the Revolving Commitments
have been terminated in full or have expired, the Applicable Percentages shall
be determined based upon the Revolving Commitments in effect immediately prior
to such termination or expiration, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
     “Assignee” has the meaning set forth in Section 9.08(c).
     “Assignment and Assumption Agreement” means an agreement, substantially in
the form of Exhibit E hereto, under which an interest of a Lender hereunder is
transferred to an Assignee pursuant to Section 9.08(c) hereof.
     “Auction” has the meaning set forth in Section 2.18(a).
     “Auction Manager” has the meaning set forth in Section 2.18(a).

2



--------------------------------------------------------------------------------



 



     “Auction Procedures” means procedures for the conduct of any Auction as
mutually determined by the Borrower and the Auction Manager and consented to by
the Administrative Agent (such consent not to be unreasonably withheld).
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
     “Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1% and (c) the London Interbank Offered Rate for a one
month Interest Period on such day (or if such day is not a Euro-Dollar Business
Day, the immediately preceding Euro-Dollar Business Day) plus 1%, provided that
for the avoidance of doubt, such London Interbank Offered Rate for any day shall
be based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such page) at approximately 11:00 A.M.,
London time, on such day. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Rate,
respectively.
     “Base Rate Loan” means a Committed Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Section 2.16(c)(ii) or Article 8.
     “Borrower” means Martin Marietta Materials, Inc., a North Carolina
corporation.
     “Borrower’s Securitization Facility” means, collectively, (i) the Account
Purchase Agreement, dated as of April 21, 2009, by and between Wells Fargo
Banks, National Association, acting through its Wells Fargo Business Credit
operating division, and the Borrower, as amended, restated, supplemented or
modified from time to time, and (ii) any other accounts receivable based
revolving facility under which financing is provided to the Borrower or any of
its Subsidiaries.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Lenders, as collateral for the
Letter of

3



--------------------------------------------------------------------------------



 



Credit Liabilities, cash or deposit account balances pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the Issuing Lenders. Such cash and deposit account balances are referred to
herein, collectively, as the “Cash Collateral”. The Borrower hereby grants to
the Administrative Agent, for the benefit of the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts with the Administrative Agent.
     “Change in Law” means, for purposes of Section 8.01 and Section 8.03, the
adoption of any applicable law, rule or regulation (including any new or
additional regulations issued under, or implementing, any existing law to the
extent of any new or additional requirements thereunder), or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency; provided, however, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans or Competitive Bid Loans, and when used in reference to any Credit
Exposure, refers to whether such Credit Exposure is Revolving Credit Exposure or
Term Exposure.
     “Commitment” means a Revolving Commitment or a Term Commitment.
     “Commitment Schedule” means the Commitment Schedule attached hereto.
     “Committed Loan” means a loan made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term Committed
Loan shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
     “Competitive Bid Absolute Rate” has the meaning set forth in
Section 2.03(d)(ii)(D).
     “Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

4



--------------------------------------------------------------------------------



 



     “Competitive Bid Lending Office” means, as to each Lender, its Domestic
Lending Office or such other office, branch or affiliate of such Lender as it
may hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Lender may from time to
time by notice to the Borrower and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
shall be deemed to refer to either or both of such offices, as the context may
require.
     “Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.03).
     “Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive
Bid Absolute Rate Loan.
     “Competitive Bid Margin” has the meaning set forth in
Section 2.03(d)(ii)(C).
     “Competitive Bid Quote” means an offer by a Lender, in substantially the
form of Exhibit D hereto, to make a Competitive Bid Loan in accordance with
Section 2.03.
     “Competitive Bid Quote Request” means the notice, in substantially the form
of Exhibit B hereto, to be delivered by the Borrower in accordance with
Section 2.03 in requesting Competitive Bid Quotes.
     “Consolidated Debt” means at any date the Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date;
provided that at any date on which there are no Revolving Loans outstanding and
no principal amounts are outstanding under the Borrower’s Securitization
Facility, Consolidated Debt shall be reduced in an amount equal to the lesser of
(a) $200,000,000 and (b) the excess of (i) of the unrestricted cash and
Temporary Cash Investments of the Borrower and its Consolidated Subsidiaries
over (ii) $50,000,000.
     “Consolidated EBITDA” means, for any period, net income (or net loss)
(before discontinued operations) plus the sum of (a) consolidated interest
expense, (b) income tax expense, (c) depreciation expense, (d) amortization
expense, (e) depletion expense, (f) stock based compensation expense and (g) any
non-cash losses or expenses from any unusual, extraordinary or otherwise
non-recurring items as reasonably determined by the Borrower, and minus
(x) consolidated interest income and (y) the sum of the amounts for such period
of any income tax benefits and any income or gains from any unusual,
extraordinary or otherwise non-recurring items as reasonably determined by the
Borrower, in each case

5



--------------------------------------------------------------------------------



 



determined on a consolidated basis for the Borrower and its Subsidiaries in
accordance with GAAP and in the case of items (a) through (g) and items (x) and
(y), to the extent such amounts were included in the calculation of net income.
For the purpose of calculating Consolidated EBITDA for any period, if during
such period the Borrower or any Subsidiary shall have made an acquisition or a
disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such acquisition or disposition, as the
case may be, occurred on the first day of such period.
     “Consolidated Net Worth” means at any date the consolidated shareholders’
equity of the Borrower and its Consolidated Subsidiaries which would be reported
on the consolidated balance sheet of the Borrower as total shareholders’ equity,
determined as of such date.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
     “Co-Syndication Agents” means Wells Fargo Bank, N.A., Branch Banking and
Trust Company, SunTrust Bank and Bank of America, N.A., and “Co-Syndication
Agent” means any of them, in their capacity as co-syndication agents in respect
of this Agreement.
     “Credit Exposure” means, with respect to any Lender at any time, its
Revolving Credit Exposure or Term Exposure or both, as the context may require.
     “Credit Party” means the Administrative Agent or any Issuing Lender.
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles as in effect as of the
date hereof, (v) all non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance, bank guarantee or similar instrument which remain unpaid
for two Domestic Business Days, (vi) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person,
provided that the amount of any such Debt which is not otherwise an obligation
of such Person shall be deemed not to exceed the fair market value of such asset
and (vii) all Debt of others guaranteed by such Person.

6



--------------------------------------------------------------------------------



 



     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed, within two
Domestic Business Days of the date required to be funded or paid, to (i) fund
any portion of its Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) such Loan
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless, in the case of any Loan, such writing or public statement indicates
that such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding such Loan under this Agreement cannot be satisfied)
or generally under other agreements in which it commits to extend credit,
(c) has failed, within three Domestic Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become (as
has a Parent that has become) the subject of a Bankruptcy Event.
     “Derivatives Obligations” of any Person means all obligations of such
Person in respect of any Derivatives Transactions.
     “Derivatives Transaction” means any rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of the foregoing transactions) or any combination of the
foregoing transactions.
     “Dollars” or “$” means lawful currency of the United States.
     “Domestic Business Day” means any day except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized by law to close.

7



--------------------------------------------------------------------------------



 



     “Domestic Lending Office” means, as to each Lender, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.
     “Effective Date” means the date on which the conditions precedent set forth
in Section 3.01 shall have been satisfied.
     “Eligible Institution” means any bank or other Person other than (i) a
natural Person or (ii) a Defaulting Lender, provided that, subject to
Section 2.18 and Section 2.19, neither the Borrower nor any of its Subsidiaries
or Affiliates may be an Eligible Institution.
     “Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
     “ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 4001(a)(14) of ERISA.
     “Euro-Dollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.
     “Euro-Dollar Lending Office” means, as to each Lender, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Lender as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
     “Euro-Dollar Loan” means any Committed Loan in respect of which interest is
computed on the basis of a Euro-Dollar Rate.

8



--------------------------------------------------------------------------------



 



     “Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.07(b) on the basis of a London Interbank Offered Rate.
     “Event of Default” has the meaning set forth in Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Credit Facility” means the Second Amended and Restated Credit
Agreement dated as of October 24, 2008 among the Borrower, the banks party
thereto and JPMorgan Chase Bank, N.A., as administrative agent for such banks,
as amended and/or restated prior to the Effective Date.
     “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended version or successor provision
that is substantively comparable and not materially more onerous to comply
with), and any regulations promulgated thereunder or official administrative
interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     “Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans
(excluding Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.02 or 8.03) or both.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
     “Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans of the same Class which are Base Rate Loans at such time or
(ii) all Euro-Dollar Loans of the same Class having the same Interest Period at
such time, provided that, if a Committed Loan of any particular Lender is
converted to or made as a Base Rate Loan pursuant to Article 8, such Loan shall

9



--------------------------------------------------------------------------------



 



be included in the same Group or Groups of Loans from time to time as it would
have been in if it had not been so converted or made.
     “Indemnified Taxes” has the meaning set forth in Section 8.04.
     “Interest Period” means:
     (1) with respect to each Euro-Dollar Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending one,
two, three or six months thereafter, as the Borrower may elect in the applicable
notice; provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
the further proviso below, end on the last Euro-Dollar Business Day of a
calendar month;
     (2) with respect to each Competitive Bid LIBOR Loan, the period commencing
on the date of borrowing specified in the applicable Notice of Borrowing and
ending such whole number of months thereafter as the Borrower may elect in
accordance with Section 2.03; provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
the further proviso below, end on the last Euro-Dollar Business Day of a
calendar month;

10



--------------------------------------------------------------------------------



 



     (3) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than seven
days) as the Borrower may elect in accordance with Section 2.03; provided that
any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and
provided further that any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.
     “Investment” means any investment in any Person, whether by means of
(a) the purchase or other acquisition of capital stock or other securities of
such Person, or (b) a loan, advance or capital contribution to, guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, such Person.
     “Invitation for Competitive Bid Quotes” means the notice substantially in
the form of Exhibit C hereto to the Lenders in connection with the solicitation
by the Borrower of Competitive Bid Quotes.
     “Issuing Lender” means JPMorgan Chase Bank, N.A. and any other Lender that
may agree to issue letters of credit hereunder pursuant to an instrument in form
satisfactory to the Borrower, such Lender and the Administrative Agent, in each
case in its capacity as issuer of a Letter of Credit hereunder. An Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by affiliates of such Issuing Lender, in which case the term “Issuing
Lender” shall include any such affiliate with respect to Letters of Credit
issued by such affiliate.
     “Johnson County Letter of Credit” means the Borrower’s existing letter of
credit issued for the benefit of Johnson County, Kansas and any replacements
thereof.
     “Lender” means (i) each Person listed as a Lender on the signature pages
hereof, (ii) each Additional Lender or Assignee that becomes a Lender pursuant
to Section 9.07(d) or Section 9.08(c) and (iii) their respective successors.
Unless the context otherwise requires, each reference to a Lender or a Revolving
Lender shall include each Issuing Lender.
     “Letter of Credit” means a letter of credit to be issued hereunder by the
Issuing Lender in accordance with Section 2.16.

11



--------------------------------------------------------------------------------



 



     “Letter of Credit Liabilities” means, for any Revolving Lender and at any
time, such Lender’s Applicable Percentage of the sum of (x) the amounts then
owing by the Borrower in respect of amounts drawn under Letters of Credit and
(y) the aggregate amount then available for drawing under all Letters of Credit.
     “Letter of Credit Termination Date” means the tenth day preceding the
Termination Date.
     “Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio
of (a) Consolidated Debt on such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters ended on such date, taken as one accounting
period.
     “LIBOR Auction” means a solicitation of Competitive Bid Quotes setting
forth the Competitive Bid Margins based on the London Interbank Offered Rate
pursuant to Section 2.03.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind. For the purposes of this
Agreement, the Borrower or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
     “Loan” and “Loans” mean and include each and every loan made by a Lender
under this Agreement.
     “Loan Modification Agreement” has the meaning set forth in Section 9.07(f).
     “Loan Modification Offer” has the meaning set forth in Section 9.07(f).
     “London Interbank Offered Rate” has the meaning set forth in
Section 2.07(b).
     “Material Adverse Effect” means a material adverse effect on (a) the
ability of the Borrower to perform its obligations, taken as a whole, under this
Agreement or any of the Notes (b) the validity or enforceability of this
Agreement or any of the Notes, (c) the rights and remedies of any Lender or the
Administrative Agent, taken as a whole, under this Agreement or any of the Notes
or (d) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith.
     “Material Debt” means, without duplication, Debt (other than the Loans) of
the Borrower and/or one or more of its Restricted Subsidiaries, arising in one
or more related or unrelated transactions, in an aggregate principal or face
amount exceeding $50,000,000.

12



--------------------------------------------------------------------------------



 



     “Material Financial Obligations” means, without duplication, a principal or
face amount of Debt and/or payment or collateralization obligations in respect
of Derivatives Obligations of the Borrower and/or one or more of its Restricted
Subsidiaries, arising in one or more related or unrelated transactions,
exceeding in the aggregate $50,000,000.
     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.
     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions.
     “Non-Defaulting Revolving Lender” means, at any given time, any Revolving
Lender that is not a Defaulting Lender at such time.
     “Notes” mean the Term Notes or Revolving Credit Notes, as the case may be.
     “Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f).
     “Notice of Interest Rate Election” has the meaning set forth in
Section 2.13.
     “Notice of Issuance” has the meaning set forth in Section 2.16(b).
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Officer’s Certificate” means a certificate signed by an officer of the
Borrower.
     “Open Market Purchases” has the meaning set forth in Section 2.19(a).
     “Other Taxes” has the meaning set forth in Section 8.04.
     “Outstanding Revolving Committed Amount” means, as to any Lender at any
time, the sum of (i) the aggregate principal amount of Revolving Loans made by
it that are outstanding at such time and (ii) the aggregate amount of its Letter
of Credit Liabilities at such time.
     “Parent” means, with respect to any Lender, any Person directly or
indirectly controlling such Lender.
     “Participant” has the meaning set forth in Section 9.08(b).

13



--------------------------------------------------------------------------------



 



     “Patriot Act” has the meaning set forth in Section 9.16.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Amendments” has the meaning set forth in Section 9.07(f).
     “Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.
     “Pricing Schedule” means the schedule attached hereto identified as such.
     “Prime Rate” means the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York City from time to time as its Prime Rate.
     “Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Borrower or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
2.5% of the consolidated total assets of the Borrower and its Consolidated
Subsidiaries, taken as a whole.
     “Quarterly Date” means the last day of March, June, September and December
in each year, commencing June 30, 2011.
     “Reference Banks” means the principal London offices of Wachovia Bank,
N.A., Bank of America, N.A. and JPMorgan Chase Bank, N.A. “Reference Bank” means
any one of such Reference Banks.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Lender for any amount drawn under a Letter of Credit.
     “Reimbursement Obligation Default” means, with respect to any Reimbursement
Obligation, the failure by the Borrower to pay any Reimbursement Obligation on
the date that it is due, provided that no Reimbursement Obligation Default shall
arise with respect to such

14



--------------------------------------------------------------------------------



 



Reimbursement Obligation if such Reimbursement Obligation shall have been
converted into Base Rate Loans pursuant to Section 2.16(c)(ii).
     “Required Lenders” means at any time Lenders with more than 50% of the
aggregate amount of the Credit Exposures at such time, subject to
Section 2.17(b).
     “Required Revolving Lenders” means at any time Revolving Lenders with more
than 50% of the aggregate amount of the Revolving Credit Exposures at such time,
subject to Section 2.17(b).
     “Required Term Lenders” means at any time Term Lenders with more than 50%
of the aggregate amount of the Term Exposures at such time, subject to
Section 2.17(b).
     “Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any
Subsidiary that has substantially all of its property located in the United
States and that owns a Principal Property and (z) other Subsidiaries from time
to time designated, by the Borrower by notice to the Administrative Agent, as
Restricted Subsidiaries as necessary such that at all times, based on the most
recent financial statements delivered pursuant hereto, at the end of any fiscal
quarter the book value of the aggregate total assets, net of depreciation and
amortization and after intercompany eliminations, of the Borrower and all of its
Restricted Subsidiaries is not less than 85% of the consolidated total assets,
net of depreciation and amortization and after intercompany eliminations, of the
Borrower and its Consolidated Subsidiaries, taken as a whole.
     “Retiring Lender” has the meaning set forth in Section 9.01(a).
     “Revolving Commitment” means, for any Revolving Lender and at any time, its
commitment hereunder to make Revolving Loans and purchase participations in
Letters of Credit in an aggregate principal amount at an one time outstanding
not to exceed the amount set forth opposite such Lender’s name on the Commitment
Schedule under the caption “Revolving Commitment”, as the same may be changed
from time to time pursuant to Section 2.12, Section 9.07(d) or Section 9.08(c).
     “Revolving Credit Exposure” means, with respect to any Revolving Lender at
any time, (i) the amount of its Revolving Commitment (whether used or unused) at
such time or (ii) if the Revolving Commitments have terminated in their
entirety, the sum of the aggregate principal amount of its Revolving Loans and
Competitive Bid Loans at such time plus its Letter of Credit Liabilities at such
time.
     “Revolving Credit Notes” means promissory notes of the Borrower,
substantially in the form of Exhibit A-2 hereto, evidencing the obligation of
the

15



--------------------------------------------------------------------------------



 



Borrower to repay the Revolving Loans, and “Revolving Credit Note” means any one
of such promissory notes issued hereunder.
     “Revolving Credit Period” means the period from and including the Effective
Date to but not including the Termination Date.
     “Revolving Lender” means a Lender having a Revolving Commitment or an
outstanding Revolving Loan, Competitive Bid Loan or Letter of Credit
Liabilities.
     “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
     “Sanctioned Country” means a country subject to a sanctions program
administered by OFAC.
     “Sanctioned Person” means (a)(i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC, or (b) a Person that is named on the SDN
List.
     “SDN List” means OFAC’s list of Specially Designated Nationals and Blocked
Persons.
     “Significant Subsidiary” means a Subsidiary with a book value of total
assets, net of depreciation and amortization and after intercompany
eliminations, equal to or greater than 5% of the consolidated total assets of
the Borrower and its Consolidated Subsidiaries, taken as a whole.
     “Stop Issuance Notice” has the meaning set forth in Section 2.16(f).
     “Subsidiary” means, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
     “Taxes” has the meaning set forth in Section 8.04.
     “Temporary Cash Investment” means any Investment in (i) direct obligations
of the United States or any agency thereof, or obligations guaranteed by the
United States or any agency thereof, (ii) commercial paper rated at least A-1 by
Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.) and P-1 by
Moody’s Investors Service, Inc., (iii) bank deposits, checking accounts, money
market deposits and time deposits with, including certificates of deposit issued
by, any office of any bank or trust company which is organized under the laws of
the United States or any state thereof and has capital, surplus and undivided
profits aggregating at least $1,000,000,000, (iv) obligations of a municipality
or its agency that are supported by a letter of credit from an office of a bank
or trust

16



--------------------------------------------------------------------------------



 



company meeting the criteria set forth in clause (iii) above provided the holder
of such obligations may compel the repurchase or resale of such obligations
within a one month period, (v) repurchase agreements with respect to securities
described in clause (i) above entered into with an office of a bank or trust
company meeting the criteria specified in clause (iii) above, and
(vi) investment funds, substantially all of whose assets are invested in
Investments of the character and quality described in clauses (i) — (v) of this
definition; provided in each case that such Investment matures within one year
from the date of acquisition thereof by the Borrower or a Subsidiary.
     “Term Commitment” means, for any Term Lender, its commitment hereunder to
make Term Loans in an aggregate principal amount set forth opposite such
Lender’s name on the Commitment Schedule under the caption “Term Commitment”.
     “Term Exposure” means, as to any Term Lender, (i) on or prior to the
Effective Date, the amount of its Term Commitment and (ii) thereafter, the
aggregate outstanding principal amount of its Term Loans.
     “Term Lender” means a Lender having a Term Commitment or an outstanding
Term Loan.
     “Term Loan” means a Loan made pursuant to Section 2.01(b).
     “Term Notes” means promissory notes of the Borrower, substantially in the
form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to repay
the Term Loans, and “Term Note” means any one of such promissory notes issued
hereunder.
     “Termination Date” means March 31, 2015.
     “Total Revolving Commitments” means, at the time for any determination
thereof, the aggregate amount of the Revolving Commitments at such time.
     “Total Outstanding Revolving Amount” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans outstanding at such time,
(ii) the aggregate principal amount of all Competitive Bid Loans outstanding at
such time and (iii) the aggregate amount of the Letter of Credit Liabilities of
all Revolving Lenders at such time.
     “Transferee” has the meaning set forth in Section 9.08(e).
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan
exceeds (ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined on an ongoing

17



--------------------------------------------------------------------------------



 



basis as of the then most recent valuation date for such Plan, but only to the
extent that such excess represents a potential liability of a member of the
ERISA Group to the PBGC or an appointed trustee under Title IV of ERISA.
     “United States” means the United States of America, including the States
and the District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.
     Section 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant contained in Article 5 to
eliminate the effect of any change after the date hereof in generally accepted
accounting principles (which, for purposes of this proviso, shall include the
generally accepted application or interpretation thereof) on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend any such covenant for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles is adopted by the
Borrower, until either such notice is withdrawn or such covenant is amended in a
manner satisfactory to the Borrower and the Required Lenders.
     Section 1.03. Types and Classes of Borrowings. The term “Borrowing” denotes
the aggregation of Loans of one or more Lenders to be made to the Borrower
pursuant to Article 2 on the same date, all of which Loans are of the same type
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period. Borrowings are classified for purposes of this
Agreement either (i) by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a
Competitive Bid Borrowing (excluding any such Borrowing consisting of
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.03), and a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Loans), (ii) by reference to the provisions of Article 2 under which
participation therein is determined (i.e., a “Committed Borrowing” is a
Borrowing under Section 2.01 in which all Lenders participate in proportion to
their Commitments, while a “Competitive Bid Borrowing” is a Borrowing under
Section 2.03 in which the Lender participants are determined on the basis of
their bids in accordance therewith) or (iii) by Class (i.e., a “Revolving
Borrowing” is a Borrowing under Section 2.01(a), while a “Term Borrowing” is a
Borrowing under Section 2.01(b)).

18



--------------------------------------------------------------------------------



 



ARTICLE 2
The Loans
     Section 2.01. Commitments to Lend. (a) During the Revolving Credit Period,
each Revolving Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make loans to the Borrower pursuant to this Section from time
to time in amounts such that (i) such Lender’s Outstanding Revolving Committed
Amount shall not exceed its Revolving Commitment and (ii) the Total Outstanding
Revolving Amount shall not exceed the Total Revolving Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, prepay Revolving
Loans to the extent permitted by Section 2.09 and reborrow at any time during
the Revolving Credit Period under this Section. Each Borrowing under this
Section shall be in an aggregate principal amount of $5,000,000 or any larger
multiple of $1,000,000 (except that any such Borrowing may be in the aggregate
amount available in accordance with Section 3.02) and shall be made from the
several Revolving Lenders in respective amounts equal to their respective
Applicable Percentages of such Borrowing.
     (b) Each Term Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a loan to the Borrower on the Effective Date in
an amount equal to such Lender’s Term Commitment. The Term Commitments are not
revolving in nature, and amounts repaid in respect of the Term Loans may not be
reborrowed.
     Section 2.02. Notice of Committed Borrowing. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
12:00 noon (New York City time) on (x) the date of each Base Rate Borrowing and
(y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:
     (i) the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;
     (ii) the aggregate amount of such Borrowing;
     (iii) whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate; and
     (iv) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
     Section 2.03. Competitive Bid Borrowings. (a) The Competitive Bid Option.
In addition to Committed Borrowings pursuant to Section 2.01, the Borrower may,
as set forth in this Section, request the Revolving Lenders during the Revolving
Credit Period to make offers to make Competitive Bid Loans to the

19



--------------------------------------------------------------------------------



 



Borrower. The Revolving Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.
     (b) Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section, it shall transmit to
the Administrative Agent by telex or facsimile transmission a Competitive Bid
Quote Request substantially in the form of Exhibit B hereto so as to be received
not later than 12:00 noon (New York City time) on (x) the fifth Euro-Dollar
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction or (y) the Domestic Business Day next preceding the date of
Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Revolving
Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:
     (i) the proposed date of Borrowing, which shall be a Euro-Dollar Business
Day in the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,
     (ii) the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $1,000,000,
     (iii) the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period, and
     (iv) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Absolute Rate.
     The Borrower may request offers to make Competitive Bid Loans for more than
one Interest Period in a single Competitive Bid Quote Request.
     (c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Revolving Lenders by telex or facsimile transmission an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit C hereto, which
shall constitute an invitation by the Borrower to each Revolving Lender to
submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section.
     (d) Submission and Contents of Competitive Bid Quotes. (i) Each Revolving
Lender may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid Quotes.
Each Competitive Bid Quote must comply with the requirements of this
Section 2.03(d) and must be submitted to the Administrative Agent by telex or
facsimile transmission at its offices specified in or pursuant to

20



--------------------------------------------------------------------------------



 



Section 9.02 not later than (x) 2:00 P.M. (New York City time) on the fourth
Euro-Dollar Business Day prior to the proposed date of Borrowing, in the case of
a LIBOR Auction or (y) 9:30 A.M. (New York City time) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Revolving Lenders not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Competitive Bid Quotes submitted by the Administrative Agent (or any affiliate
of the Administrative Agent) in the capacity of a Lender may be submitted, and
may only be submitted, if the Administrative Agent or such affiliate notifies
the Borrower of the terms of the offer or offers contained therein not later
than (x) one hour prior to the deadline for the other Lenders, in the case of a
LIBOR Auction or (y) 15 minutes prior to the deadline for the other Lenders, in
the case of an Absolute Rate Auction. Subject to Article 3 and 6, any
Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.
     (ii) Each Competitive Bid Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:
     (A) the proposed date of Borrowing,
     (B) the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Revolving Commitment of the quoting Revolving Lender, (x) must be $5,000,000
or a larger multiple of $1,000,000, (y) may not exceed the principal amount of
Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Revolving Lender may be accepted,
     (C) in the case of a LIBOR Auction, the margin above or below the
applicable London Interbank Offered Rate (the “Competitive Bid Margin”) offered
for each such Competitive Bid Loan, expressed as a percentage (specified to the
nearest 1/10,000th of 1%) to be added to or subtracted from such base rate,
     (D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and
     (E) the identity of the quoting Revolving Lender.

21



--------------------------------------------------------------------------------



 



A Competitive Bid Quote may set forth up to five separate offers by the quoting
Revolving Lender with respect to each Interest Period specified in the related
Invitation for Competitive Bid Quotes.
     (iii) Any Competitive Bid Quote shall be disregarded if it:
     (A) is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii) above;
     (B) contains qualifying, conditional or similar language;
     (C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
     (D) arrives after the time set forth in subsection (d)(i).
     (e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Competitive Bid Quote submitted by a Revolving
Lender that is in accordance with subsection (d) and (y) of any Competitive Bid
Quote that amends, modifies or is otherwise inconsistent with a previous
Competitive Bid Quote submitted by such Revolving Lender with respect to the
same Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote
shall be disregarded by the Administrative Agent unless such subsequent
Competitive Bid Quote is submitted solely to correct a manifest error in such
former Competitive Bid Quote. The Administrative Agent’s notice to the Borrower
shall specify (A) the aggregate principal amount of Competitive Bid Loans for
which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request, (B) the respective principal amounts and
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
so offered and (C) if applicable, limitations on the aggregate principal amount
of Competitive Bid Loans for which offers in any single Competitive Bid Quote
may be accepted.
     (f) Acceptance and Notice by Borrower. Not later than 10:30 A.M. (New York
City time) on (x) the third Euro-Dollar Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Revolving Lenders not later than
the date of the Competitive Bid Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such

22



--------------------------------------------------------------------------------



 



notice (a “Notice of Competitive Bid Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Competitive Bid Quote in whole or in part; provided
that:
     (i) the aggregate principal amount of each Competitive Bid Borrowing may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
     (ii) the principal amount of each Competitive Bid Borrowing must be
$5,000,000 or a larger multiple of $1,000,000;
     (iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;
and
     (iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
     (g) Allocation by Administrative Agent. If offers are made by two or more
Revolving Lenders with the same Competitive Bid Margins or Competitive Bid
Absolute Rates, as the case may be, for a greater aggregate principal amount
than the amount in respect of which such offers are accepted for the related
Interest Period, the principal amount of Competitive Bid Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Revolving Lenders as nearly as possible (in multiples of $1,000,000,
as the Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Administrative Agent of
the amounts of Competitive Bid Loans shall be conclusive in the absence of
manifest error.
     Section 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall give each Lender
participating therein prompt notice of the contents thereof and of such Lender’s
share of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by Borrower.
     (b) Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Lender participating therein shall make available its share of
such Borrowing in Federal or other funds immediately available in New York City,
to the Administrative Agent at its address referred to in Section 9.02. Unless
the Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

23



--------------------------------------------------------------------------------



 



     (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, (i) in the case of a payment made
by a Lender, at the Federal Funds Rate and (ii) in the case of a payment made by
the Borrower, at the interest rate applicable to the Loans constituting such
Borrowing. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.
     (d) The failure of any Lender to make a Loan required to be made by it as
part of any Borrowing hereunder shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender on the date of the Borrowing.
     Section 2.05. Registry; Notes. (a) The Administrative Agent shall maintain
a register (the “Register”) on which it will record each Commitment of each
Lender, each Loan made by each Lender and each repayment of any Loan made by
each Lender. Any such recordation by the Administrative Agent on the Register
shall be presumptively correct, absent manifest error.
     (b) The Borrower hereby agrees that, promptly upon the request of any
Lender at any time, the Borrower shall deliver to such Lender a Note, duly
executed by the Borrower and payable to the order of such Lender and
representing the obligation of the Borrower to pay the aggregate unpaid
principal amount of all Term Loans or Revolving Loans, as the case may be, made
to the Borrower by such Lender, with interest as provided herein on the unpaid
principal amount from time to time outstanding.
     (c) Each Lender shall record the date, amount and maturity of each Loan
made by it and the date and amount of each payment of principal made by the
Borrower with respect thereto, and each Lender receiving a Note pursuant to this
Section, if such Lender so elects in connection with any transfer or enforcement
of any Note, may endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that neither the failure of such Lender to make any
such recordation or endorsement nor any error therein shall affect the

24



--------------------------------------------------------------------------------



 



obligations of the Borrower hereunder or under any Note. Such Lender is hereby
irrevocably authorized by the Borrower so to endorse any Note and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.
     Section 2.06. Maturity of Loans; Amortization. (a) Each Revolving Loan
shall mature, and the outstanding principal amount thereof shall be due and
payable, on the Termination Date.
     (b) The Borrower shall repay Term Loans, for the ratable account of each
Term Lender, on the dates set forth below, or if any such date is not a Domestic
Business Day, on the next preceding Domestic Business Day, in the aggregate
principal amount set forth opposing such date (as adjusted from time to time
pursuant to Section 2.09):

          Date   Amount
March 31, 2012
  $ 5,000,000  
March 31, 2013
  $ 5,000,000  
March 31, 2014
  $ 5,000,000  
Termination Date
  $ 235,000,000  

The then aggregate outstanding principal amount of all Term Loans shall be paid
in full by the Borrower on the Termination Date.
     (c) Each Competitive Bid Loan included in any Competitive Bid Borrowing
shall mature, and the principal amount thereof shall be due and payable, on the
last day of the Interest Period applicable to such Borrowing.
     Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Loan is made until it becomes due, at a rate per annum equal to the sum of the
Base Rate plus the Applicable Base Rate Margin for such day. Such interest shall
be payable at maturity, quarterly in arrears on each Quarterly Date prior to
maturity and, with respect to the principal amount of any Base Rate Loan
converted to a Euro-Dollar Loan, on the date of such conversion. Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.
     (b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Euro-Dollar Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

25



--------------------------------------------------------------------------------



 



     The “London Interbank Offered Rate” applicable to any Interest Period means
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) providing rate quotations comparable to those
currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 A.M., London time, two Euro-Dollar Business Days prior to
the commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “London Interbank Offered Rate”
for such Interest Period shall be the average (rounded upward, if necessary, to
the next higher 1/100 of 1%) of the respective rates per annum at which deposits
in dollars are offered by each of the Reference Banks in the London interbank
market at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period in an amount approximately equal to
the principal amount of the Euro-Dollar Loan of such Reference Bank to which
such Interest Period is to apply and for a period of time comparable to such
Interest Period.
     (c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Applicable Euro-Dollar Margin for
such day plus the average (rounded upward, if necessary, to the next higher
1/100 of 1%) of the respective rates per annum at which one day (or, if such
amount due remains unpaid more than three Euro-Dollar Business Days, then for
such other period of time not longer than three months as the Administrative
Agent may select) deposits in dollars in an amount approximately equal to such
overdue payment due to each of the Reference Banks are offered by such Reference
Bank in the London interbank market for the applicable period determined as
provided above and (ii) the sum of 2% plus the Applicable Euro-Dollar Margin for
such day plus the London Interbank Offered Rate applicable to such Loan at the
date such payment was due.
     (d) Subject to Section 8.02 and 8.03, each Competitive Bid LIBOR Loan shall
bear interest on the outstanding principal amount thereof, for the Interest
Period applicable thereto, at a rate per annum equal to the sum of the London
Interbank Offered Rate for such Interest Period (determined in accordance with
Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Lender making such Loan in accordance with Section 2.07(b). Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Lender making
such Loan in accordance with Section 2.03. Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months

26



--------------------------------------------------------------------------------



 



after the first day thereof. Any overdue principal of or interest on any
Competitive Bid Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate for such day.
     (e) The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.
     (f) Each Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section. If any
Reference Bank does not furnish a timely quotation, the Administrative Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.
     Section 2.08. Mandatory Termination of Commitments. (a) The Revolving
Commitments shall terminate on the Termination Date.
     (b) The Term Commitments shall terminate at the close of business on the
earlier of (i) the Effective Date and (ii) April 4, 2011, if the Effective Date
shall not have occurred on or before such date.
     Section 2.09. Optional Prepayments. (a) Subject in the case of any
Euro-Dollar Borrowing to Section 2.14, the Borrower may, upon notice to the
Administrative Agent not later than 11:30 A.M. (New York City time) on the date
of such prepayment, prepay any Group of Base Rate Loans (or any Competitive Bid
Borrowing bearing interest at the Base Rate pursuant to Section 8.02 or 8.03) or
upon at least three Euro-Dollar Business Days’ notice to the Administrative
Agent, prepay any Group of Euro-Dollar Loans, in each case in whole at any time,
or from time to time in part in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000 by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Lenders
included in such Group of Loans (or Borrowing).
     (b) Optional prepayments of Term Loans pursuant to subsection (a) above
shall be applied pro rata against the remaining scheduled installments of
principal due in respect of Term Loans under Section 2.06(b).
     (c) Except as provided in subsection (a) above, the Borrower may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof.

27



--------------------------------------------------------------------------------



 



     (d) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s ratable share of such prepayment and such notice
shall not thereafter be revocable by the Borrower; provided, however, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Debt, in which case such notice of prepayment may be revoked
by the Borrower if such condition is not satisfied.
     Section 2.10. General Provisions as to Payments. (a) The Borrower shall
make each payment of principal of, and interest on, the Loans, of Letter of
Credit Liabilities and of fees hereunder, not later than 2:00 P.M. (New York
City time) on the date when due, in funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.02. If
a Fed-Wire reference or tracer number has been received, from the Borrower or
otherwise, by the Administrative Agent by that time the Borrower will not be
penalized for a payment received after 2:00 P.M. (New York City time). The
Administrative Agent will promptly distribute to each Lender its ratable share
of each such payment received by the Administrative Agent for the account of the
Lenders. Whenever any payment of principal of, or interest on, the Base Rate
Loans or Letter of Credit Liabilities or of fees shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day. Whenever any payment of principal of,
or interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. Whenever any payment of
principal of, or interest on, the Competitive Bid Loans shall be due on a day
which is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.

28



--------------------------------------------------------------------------------



 



     (c) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.10(b) or Section 2.16(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
     Section 2.11. Fees. (a) The Borrower shall pay to the Administrative Agent
for the account of the Revolving Lenders ratably a facility fee at the Facility
Fee Rate (determined daily in accordance with the Pricing Schedule) on the daily
aggregate amount of the Revolving Credit Exposures. Such facility fee shall
accrue from and including the Effective Date to but excluding the date that the
Revolving Credit Exposures are reduced to zero.
     (b) The Borrower shall pay to the Administrative Agent (i) for the account
of the Revolving Lenders ratably a letter of credit fee accruing daily on the
aggregate amount available for drawing under all outstanding Letters of Credit
at the Letter of Credit Fee Rate (determined daily in accordance with the
Pricing Schedule) and (ii) for the account of each Issuing Lender a letter of
credit fronting fee accruing daily on the aggregate amount available for drawing
under all outstanding Letters of Credit issued by such Issuing Lender at a rate
per annum mutually agreed from time to time by the Borrower and such Issuing
Lender.
     (c) Accrued fees under this Section shall be payable quarterly in arrears
on each Quarterly Date and on the date of termination of the Revolving
Commitments in their entirety (and, if later, the date the Revolving Credit
Exposures are reduced to zero).
     Section 2.12. Reduction or Termination of Revolving Commitments. During the
Revolving Credit Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Revolving
Commitments at any time, if the Total Outstanding Revolving Amount is equal to
zero at such time or (ii) ratably reduce from time to time by an aggregate
amount of $5,000,000 or a larger multiple of $1,000,000, the aggregate amount of
the Revolving Commitments in excess of the Total Outstanding Revolving Amount at
such time.
     Section 2.13. Method of Electing Interest Rates. (a) The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the

29



--------------------------------------------------------------------------------



 



type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article 8 and the last sentence of this subsection(a)), as
follows:
     (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day and
     (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar
Loans for an additional Interest Period, subject to Section 2.14 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.
     Each such election shall be made by delivering a notice (a “Notice of
Interest Rate Election”) to the Administrative Agent not later than 12:00 noon.
(New York City time) on the third Euro-Dollar Business Day before the conversion
or continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group of Loans and (ii) the
portion to which such notice applies, and the remaining portion to which it does
not apply, are each $5,000,000 or any larger multiple of $1,000,000. If no such
notice is timely received prior to the end of an Interest Period, the Borrower
shall be deemed to have elected that all Loans having such Interest Period be
converted to Base Rate Loans at the end of such Interest Period.
     (b) Each Notice of Interest Rate Election shall specify:
     (i) the Group of Loans (or portion thereof) to which such notice applies;
     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
     (iii) if the Loans comprising such Group are to be converted, the new type
of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
     (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
     Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

30



--------------------------------------------------------------------------------



 



     (c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each affected Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.
     (d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.02.
     Section 2.14. Funding Losses. If the Borrower makes any payment of
principal with respect to any Fixed Rate Loan or any Fixed Rate Loan is
converted (pursuant to Article 2, 6 or 8 or otherwise) on any day other than the
last day of an Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.07(c), or if the Borrower fails to
borrow, prepay, convert or continue any Fixed Rate Loans after notice has been
given to any Lender in accordance with Section 2.04(a), 2.09 or 2.13 the
Borrower shall reimburse each affected Lender within 30 days after demand for
any resulting loss or expense incurred by it, including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue, provided that such
Lender shall have delivered to the Borrower a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.
     Section 2.15. Computation of Interest and Fees. The facility fee paid
pursuant to Section 2.11 and interest based on the Prime Rate hereunder shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
     Section 2.16. Letters of Credit.
     (a) Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof, each Issuing Lender agrees to issue Letters of Credit from
time to time before the Letter of Credit Termination Date upon the request of
the Borrower; provided that, immediately after each Letter of Credit is issued
(i) the Total Outstanding Revolving Amount shall not exceed the Total Revolving
Commitments and (ii) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $50,000,000. Upon the date of issuance by an Issuing Lender of
a Letter of Credit, the Issuing Lender shall be deemed, without further action
by any party hereto, to have sold to each Revolving Lender, and each Revolving
Lender shall be deemed, without further action by any party hereto, to have
purchased from the Issuing Lender, a participation in such Letter of Credit and
the related Letter of Credit Liabilities in the proportion of its Applicable
Percentage.

31



--------------------------------------------------------------------------------



 



     (b) Method for Issuance; Terms; Extensions.
     (i) The Borrower shall give the Issuing Lender notice at least three
Domestic Business Days (or such shorter notice as may be acceptable to the
Issuing Lender in its discretion) prior to the requested issuance of a Letter of
Credit (or, in the case of renewal or extension, prior to the Issuing Lender’s
deadline for notice of nonextension) specifying the date such Letter of Credit
is to be issued, and describing the terms of such Letter of Credit and the
nature of the transactions to be supported thereby (such notice, including any
such notice given in connection with the extension of a Letter of Credit, a
“Notice of Issuance”). Upon receipt of a Notice of Issuance, the Issuing Lender
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Revolving Lender of the contents thereof and of the
amount of such Revolving Lender’s participation in such Letter of Credit.
     (ii) The obligation of the Issuing Lender to issue each Letter of Credit
shall, in addition to the conditions precedent set forth in Article 3, be
subject to the conditions precedent that such Letter of Credit shall be in such
form and contain such terms as shall be reasonably satisfactory to the Issuing
Lender and that the Borrower shall have executed and delivered such other
customary instruments and agreements relating to such Letter of Credit as the
Issuing Lender shall have reasonably requested; provided, however, that each
Issuing Lender agrees that in the event of any inconsistency between such
instruments and agreements and this Agreement the provisions of this Agreement
shall prevail. The Borrower shall also pay to the Issuing Lender for its own
account issuance, drawing, amendment, settlement and extension charges, if any,
in the amounts and at the times as agreed between the Borrower and the Issuing
Lender.
     (iii) The extension or renewal of any Letter of Credit shall be deemed to
be an issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension. Each Letter of Credit shall
expire at or before the close of business on the date that is one year after
such Letter of Credit is issued (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that (i) a Letter
of Credit may contain a provision pursuant to which it is deemed to be extended
on an annual basis unless notice of termination is given by the Issuing Lender
and (ii) in no event will a Letter of Credit other than the Johnson County
Letter of Credit expire (including pursuant to a renewal or extension thereof)
on a date later than the Letter of Credit Termination Date; provided that the
Borrower shall Cash Collateralize its obligations with

32



--------------------------------------------------------------------------------



 



respect to the Johnson County Letter of Credit not later than the Termination
Date. Upon and subject to the posting of such Cash Collateral, the obligations
of the Revolving Lenders in respect of the Johnson County Letter of Credit shall
terminate, and fees in respect thereof shall be payable solely for the account
of the Issuing Lender.
     (c) Payments; Reimbursement Obligations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Lender shall promptly
notify the Administrative Agent and the Administrative Agent shall promptly
notify the Borrower and each Revolving Lender as to the amount to be paid as a
result of such demand or drawing and the date such payment is to be made by the
Issuing Lender (the “Payment Date”). The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Issuing Lender for any amounts paid
by the Issuing Lender upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind. Such
Reimbursement Obligation shall be due on the Payment Date; provided that no such
payment shall be due from the Borrower any earlier than the date of receipt by
it of notice of its obligation to make such payment (or, if such notice is
received by the Borrower after 11:00 A.M. (New York City time) on any date, on
the next succeeding Domestic Business Day); and provided further that if and to
the extent any such Reimbursement Obligation is not paid by the Borrower in
accordance with this clause (i) or clause (ii) below on the Payment Date, then
(irrespective of when notice thereof is received by the Borrower), such
Reimbursement Obligation shall bear interest, payable on demand, for each day
from and including the Payment Date to but not including the date such
Reimbursement Obligation is paid in full or converted to Base Rate Revolving
Loans pursuant to clause (ii) below, at a rate per annum equal to the rate
applicable to Base Rate Revolving Loans for such day.
     (ii) If the Revolving Commitments remain in effect on the Payment Date,
such Reimbursement Obligation shall, if and to the extent that the amount of
such Reimbursement Obligation would be permitted as a Borrowing of Committed
Revolving Loans pursuant to Section 3.02, and unless the Borrower otherwise
instructs the Administrative Agent by not later than 11:30 a.m. (New York City
time) on the Payment Date, convert automatically to Base Rate Revolving Loans on
the Payment Date. The Administrative Agent shall, on behalf of the Borrower
(which hereby irrevocably directs the Administrative Agent so to act on its
behalf), give notice no later than 12:00 noon (New York City time) on such date
requesting each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, a Base Rate Loan, in an amount equal to such Revolving Lender’s
Applicable Percentage of the Reimbursement Obligation with respect to which such
notice relates. Each Revolving

33



--------------------------------------------------------------------------------



 



Lender shall make such Loan available to the Administrative Agent at its address
referred to in Section 9.02 in immediately available funds, not later than 2:00
P.M. (New York City time), on the date specified in such notice. The
Administrative Agent shall pay the proceeds of such Loans to the Issuing Lender,
which shall immediately apply such proceeds to repay the Reimbursement
Obligation.
     (iii) To the extent a Reimbursement Obligation is not refunded by a
Revolving Lender pursuant to clause (ii) above, such Revolving Lender will pay
to the Administrative Agent, for the account of the Issuing Lender, immediately
upon the Issuing Lender’s demand at any time during the period commencing after
such Reimbursement Obligation arises until reimbursement therefor in full by the
Borrower, an amount equal to such Revolving Lender’s Applicable Percentage of
such Reimbursement Obligation, together with interest on such amounts for each
day from the date of the Issuing Lender’s demand for such payment (or, if such
demand is made after 1:00 P.M. (New York City time) on such date, from the next
succeeding Domestic Business Day) to the date of payment by such Revolving
Lender of such amount at a rate of interest per annum equal to the Federal Funds
Rate for the first three Domestic Business Days after the date of such demand
and thereafter at a rate per annum equal to the Base Rate for each additional
day. The Issuing Lender will pay to each Revolving Lender ratably all amounts
received from the Borrower for application in payment of its Reimbursement
Obligations in respect of any Letter of Credit, but only to the extent such
Revolving Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto; provided that in the event such payment
received by the Issuing Lender is required to be returned, such Revolving Lender
will return to the Issuing Lender any portion thereof previously distributed to
it by the Issuing Lender.
     (d) Obligations Absolute. The obligations of the Borrower and each
Revolving Lender under subsection (c) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any Letter
of Credit or any document related hereto or thereto;
     (ii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
     (iii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any

34



--------------------------------------------------------------------------------



 



Revolving Lender (including the Issuing Lender) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
     (v) payment under a Letter of Credit against presentation to the Issuing
Lender of documents that do not comply with the terms of such Letter of Credit;
     (vi) any termination of the Revolving Commitments prior to, on or after the
Payment Date for any Letter of Credit, whether at the scheduled termination
thereof, by operation of Section 6.01 or otherwise; or
     (vii) any other act or omission to act or delay of any kind by any
Revolving Lender (including the Issuing Lender), the Administrative Agent or any
other Person or any other event or circumstance whatsoever that might, but for
the provisions of this subsection (viii), constitute a legal or equitable
discharge of or defense to the Borrower’s or the Revolving Lender’s obligations
hereunder;
provided, that this Section 2.16(d) shall not limit the rights of the Borrower
under Section 2.16(e)(ii).
     (e) Indemnification; Expenses.
     (i) The Borrower hereby indemnifies and holds harmless each Revolving
Lender (including each Issuing Lender) and the Administrative Agent from and
against any and all claims, damages, losses, liabilities, costs or expenses
which it may reasonably incur in connection with a Letter of Credit issued
pursuant to this Section 2.16; provided that the Borrower shall not be required
to indemnify any Revolving Lender (including the Issuing Lender) or the
Administrative Agent, for any claims, damages, losses, liabilities, costs or
expenses (i) to the extent such indemnification relates to relationships between
or among each of, or any of, the Revolving Lenders (including each Issuing
Lender), the Administrative Agent or any Assignee or Participant or (ii) to the
extent found by a court of competent jurisdiction to have been caused by the
gross negligence or willful misconduct of such Person or the bad faith breach by
such Person of any of its material obligations hereunder.
     (ii) None of the Revolving Lenders (including, subject to the proviso
below, an Issuing Lender) nor the Administrative Agent nor any

35



--------------------------------------------------------------------------------



 



of their officers or directors or employees or agents shall be liable or
responsible, by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including
without limitation any of the circumstances enumerated in subsection (d) above;
provided that, notwithstanding Section 2.16(d), the Borrower shall have a claim
for direct (but not consequential) damage suffered by it, to the extent finally
determined by a court of competent jurisdiction to have been caused by (x) the
Issuing Lender’s gross negligence or willful misconduct in determining whether
documents presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the Issuing Lender’s failure to pay under any Letter of
Credit after the presentation to it of documents strictly complying with the
terms and conditions of the Letter of Credit. The parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     (iii) Nothing in this subsection (e) is intended to limit the obligations
of the Borrower under any other provision of this Agreement. To the extent the
Borrower does not indemnify an Issuing Lender as required by this subsection,
the Revolving Lenders agree to do so ratably in accordance with their Applicable
Percentages.
     (f) Stop Issuance Notice. If the Required Revolving Lenders reasonably
determine at any time that the conditions set forth in Section 3.02 would not be
satisfied in respect of a Borrowing at such time, then the Required Revolving
Lenders may request that the Administrative Agent issue a “Stop Issuance
Notice”, and the Administrative Agent shall issue such notice to each Issuing
Lender. Such Stop Issuance Notice shall be promptly withdrawn upon a
determination by the Required Revolving Lenders that the circumstances giving
rise thereto no longer exist. No Letter of Credit shall be issued while a Stop
Issuance Notice is in effect. The Required Revolving Lenders may request
issuance of a Stop Issuance Notice only if there is a reasonable basis therefor,
and shall consider reasonably and in good faith a request from the Borrower for
withdrawal of the same on the basis that the conditions in Section 3.02 are
satisfied, provided that the Administrative Agent and the Issuing Lenders may
and shall conclusively rely upon any Stop Issuance Notice while it remains in
effect.
     Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

36



--------------------------------------------------------------------------------



 



     (a) Fees shall cease to accrue on the unused portion of the Revolving
Commitment (if any) of such Defaulting Lender pursuant to Section 2.11(a).
     (b) The Credit Exposure(s) of such Defaulting Lender shall not be included
in determining whether the Required Lenders, the Required Revolving Lenders or
the Required Term Lenders have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to
Section 9.07); it being understood that this clause (b) shall not affect the
rights of a Defaulting Lender in the case of an amendment, waiver or other
modification under Section 9.07(a)(i), Section 9.07(a)(ii) or
Section 9.07(a)(iii).
     (c) If such Lender is a Revolving Lender and any Letter of Credit
Liabilities exist at the time such Lender becomes a Defaulting Lender, then:
     (i) provided no Event of Default shall have occurred and be continuing, all
or a portion of the Letter of Credit Liabilities of such Defaulting Lender shall
be reallocated among the Non-Defaulting Revolving Lenders in accordance with
their respective Applicable Percentages, but only to the extent that the sum of
all Non-Defaulting Revolving Lenders’ Outstanding Revolving Committed Amounts
plus such Defaulting Lender’s Letter of Credit Liabilities does not exceed the
total of all Non-Defaulting Revolving Lenders’ Revolving Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Domestic Business Day
following notice by the Administrative Agent, Cash Collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Liabilities (after giving effect to any
partial reallocation pursuant to clause (i) above) until the earlier of the
first date upon which (A) such Letter of Credit Liabilities shall no longer be
outstanding, (B) such Lender shall no longer be a Defaulting Lender hereunder
(whether pursuant to this Section 2.17 or Section 9.01 hereof), and (C) such
Defaulting Lender shall provide Cash Collateral in respect of such Letter of
Credit Liabilities. Upon the occurrence of any of the events described in
subclauses (A) — (C) above, or upon any partial reduction of such Letter of
Credit Liabilities, the Administrative Agent shall promptly return to the
Borrower any Cash Collateral provided by the Borrower in respect of such Letter
of Credit Liabilities (or, following any partial reduction of such Letter of
Credit Liabilities, such ratable portion thereof), together with any interest
accrued thereon;
     (iii) the Borrower shall not be required to pay any fees to any Defaulting
Lender pursuant to Section 2.11(a) or Section 2.11(b) with respect to such
Defaulting Lender’s Letter of Credit Liabilities unless, and solely to the
extent, that such Defaulting Lender has provided Cash Collateral in respect of
such Letter of Credit Liabilities;

37



--------------------------------------------------------------------------------



 



     (iv) if all or any portion of the Letter of Credit Liabilities of any
Defaulting Lender is reallocated pursuant to clause (i) above, then the letter
of credit fees payable to each Non-Defaulting Revolving Lender pursuant to
Section 2.11(b) shall be adjusted to include amounts owing in respect of the
Letter of Credit Liabilities so reallocated to such Non-Defaulting Revolving
Lender; and
     (v) if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is neither reallocated nor Cash Collateralized by the Borrower
and/or such Defaulting Lender pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
party hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such Letter of Credit
Liabilities) and letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s Letter of Credit Liabilities that have not
been so reallocated or Cash Collateralized shall be payable to the Issuing
Lender until and to the extent that such Letter of Credit Liabilities are so
reallocated and/or Cash Collateralized.
     (d) So long as any Revolving Lender is a Defaulting Lender, the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure and such Defaulting Lender’s
then outstanding Letter of Credit Liabilities will be 100% covered by the
Revolving Commitments of the Non-Defaulting Revolving Lenders and/or Cash
Collateralized by the Borrower in accordance with Section 2.17(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among Non-Defaulting Revolving Lenders in a manner consistent with
Section 2.17(c)(i)(and such Defaulting Lender shall not participate therein).
     (e) In the event that the Administrative Agent, the Borrower and (in the
case of a Defaulting Lender that is a Revolving Lender) each Issuing Lender
agree that such Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) such Lender shall cease
to be Defaulting Lender and (ii) if such Lender is a Revolving Lender, the
Letter of Credit Liabilities of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment, and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Revolving Lender to hold such Revolving Loans in accordance
with its Applicable Percentage; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
cessation of such Lender’s Defaulting Lender status hereunder will constitute a
waiver or release of

38



--------------------------------------------------------------------------------



 



any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
     Section 2.18. Reverse Dutch Auction Repurchases.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may at any time and from time to time conduct reverse Dutch
auctions in order to purchase Term Loans (each, an “Auction”) (each Auction to
be managed exclusively by J.P. Morgan Securities LLC or another investment bank
of recognized standing elected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions are satisfied:
     (i) each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.18 the Auction Procedures;
     (ii) no Event of Default shall have occurred and be continuing on the date
of the delivery of each Auction Notice and at the time of purchase of any Term
Loans in connection with any Auction, and the Borrower shall have delivered to
the Administrative Agent a certificate signed by an officer of the Borrower
confirming compliance with this sub-section (ii);
     (iii) the maximum principal amount (calculated on the face amount thereof)
of all Term Loans that the Borrower offers to purchase in any such Auction shall
be no less than $15,000,000 (unless another amount is agreed to by the
Administrative Agent);
     (iv) after giving effect to any purchase of Term Loans pursuant to this
Section 2.18, the sum of (x) the unutilized Total Revolving Commitments and
(y) the aggregate amount of all unrestricted cash and Temporary Cash Investments
of the Borrower and its Consolidated Subsidiaries less (z) the aggregate amount
of long-term Debt of the Borrower and its Consolidated Subsidiaries (other than
the Term Loans) coming due within twelve months, shall not be less than
$250,000,000;
     (v) the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant purchase (and
may not be resold);
     (vi) no more than one Auction may be ongoing at any one time;

39



--------------------------------------------------------------------------------



 



     (vii) the aggregate principal amount of all Term Loans purchased pursuant
to Section 2.18 and Section 2.19 shall not exceed $250,000,000; and
     (viii) the Borrower represents and warrants that it shall have no material
non-public information (“MNPI”) that both (A) has not been previously disclosed
in writing to the Administrative Agent and the Lenders (other than because such
Lender does not wish to receive such MNPI) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Auction.
     (b) The Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default
hereunder. With respect to all purchases of Term Loans made by the Borrower
pursuant to this Section 2.18, (x) the Borrower shall pay on the settlement date
of each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.06,
Section 2.09 or Section 2.14.
     (c) The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.18 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Section 2.06, Section 2.09, Section 2.14, Section 9.05, Section 9.06
and Section 9.08 (it being understood and acknowledged that purchases of the
Term Loans by the Borrower contemplated by this Section 2.18 shall not
constitute Investments by the Borrower)) that may otherwise prohibit any Auction
or any other transaction contemplated by this Section 2.18. The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Article 7 and Section 9.04 mutatis mutandis as if each
reference therein to the “Administrative Agent” were a reference to the Auction
Manager,

40



--------------------------------------------------------------------------------



 



and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
     Section 2.19. Open Market Purchases.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may at any time and from time to time make open market purchases of
Term Loans (each, an “Open Market Purchase”), so long as the following
conditions are satisfied:
     (i) no Event of Default shall have occurred and be continuing on the date
of such Open Market Purchase, and the Borrower shall have delivered to the
Administrative Agent a certificate signed by an officer of the Borrower
confirming compliance with this sub-section (i);
     (ii) after giving effect to any purchase of Term Loans pursuant to this
Section 2.19, the sum of (x) the unutilized Total Revolving Commitments and
(y) the aggregate amount of all unrestricted Cash and Temporary Cash Investments
of the Borrower less (z) the aggregate amount of long-term Debt of the Borrower
and its Consolidated Subsidiaries (other than the Term Loans) coming due within
twelve months, shall not be less than $250,000,000;
     (iii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased by the Borrower shall automatically be
cancelled and retired by the Borrower on the settlement date of the relevant
purchase (and may not be resold); and
     (iv) the aggregate principal amount of all Term Loans purchased pursuant to
Section 2.18 and Section 2.19 shall not exceed $250,000,000.
     (b) With respect to all purchases of Term Loans made by the Borrower
pursuant to this Section 2.19, (x) the Borrower shall pay on the settlement date
of each such purchase all accrued and unpaid interest, if any, on the purchased
Term Loans up to the settlement date of such purchase (except to the extent
otherwise set forth in the relevant purchase document as agreed by the
respective selling Lender) and (y) such purchases (after the payments made by
the Borrower and the cancellation of the purchased Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.06, Section 2.09 or Section 2.14.
     (c) The Administrative agent and the Lenders hereby consent to the Open
Market Purchases contemplated by this Section 2.19 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Section 2.06, Section 2.09, Section 2.14, Section 9.05, Section 9.06 and Section

41



--------------------------------------------------------------------------------



 



9.08 (it being understood and acknowledged that purchases of the Term Loans by
the Borrower contemplated by this Section 2.19 shall not constitute Investments
by the Borrower)) that may otherwise prohibit any Open Market Purchase by this
Section 2.19.
ARTICLE 3
Conditions
     Section 3.01. Effectiveness. The Commitments shall become effective upon
receipt by the Administrative Agent of the following documents, each dated the
Effective Date unless otherwise indicated:
     (a) an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Borrower, and an opinion of Robinson Bradshaw & Hinson, North Carolina counsel
for the Borrower, in each case addressed to the Administrative Agent and each
Lender and in form and substance reasonably satisfactory to the Administrative
Agent;
     (b) all documents the Administrative Agent may reasonably request relating
to the existence of the Borrower, the corporate authority for and the validity
of this Agreement and any Notes, all in form and substance reasonably
satisfactory to the Administrative Agent; and
     (c) evidence reasonably satisfactory to the Administrative Agent that all
principal of and interest on any loans outstanding under, and all accrued fees
under, the Existing Credit Facility, and all fees then due in accordance with
the fee letters dated March 7, 2011, shall have been paid in full.
     The Administrative Agent shall promptly notify the Borrower and the Lenders
of the Effective Date, and such notice shall be conclusive and binding on all
parties hereto. The Lenders that are parties to the Existing Credit Facility,
constituting the “Required Banks” under the Existing Credit Facility, and the
Borrower agree that (i) the commitments under the Existing Credit Facility shall
terminate automatically on the Effective Date without need for further action by
any party to the Existing Credit Facility and (ii) all requirements of notice
for any prepayment under the Existing Credit Agreement necessary to satisfy the
conditions stated in Section 3.01(c) or the termination of commitments pursuant
to clause (i) above are hereby waived.
     Section 3.02. Borrowings and Issuances of Letters of Credit. The obligation
of any Lender to make a Loan and the obligation of the Issuing Lender to issue
(or renew or extend the term of) any Letter of Credit are each subject to the
satisfaction of the following conditions;
     (a) receipt (or deemed receipt pursuant to Section 2.16(d)(ii)) by the
Administrative Agent of a Notice of Borrowing as required by Section 2.02 or

42



--------------------------------------------------------------------------------



 



receipt by the Issuing Lender of a Notice of Issuance as required by
Section 2.16, as the case may be;
     (b) in the case of a Revolving Borrowing, Competitive Bid Borrowing or the
issuance of a Letter of Credit, the fact that, immediately after such Borrowing
or issuance of such Letter of Credit (i) the Total Outstanding Revolving Amount
will not exceed the Total Revolving Commitments, and (ii) the aggregate amount
of Letter of Credit Liabilities will not exceed $50,000,000;
     (c) the fact that, immediately before and after such Borrowing or issuance
of such Letter of Credit, no Default shall have occurred and be continuing; and
     (d) the fact that, except as otherwise described by the Borrower in a
writing to the Administrative Agent and waived by the Required Lenders, the
representations and warranties of the Borrower contained in this Agreement
(except, in the case of any Borrowing or issuance subsequent to the Effective
Date, the representations and warranties set forth in Sections 4.04(b), 4.05,
4.06, 4.08, 4.13 and 4.14) shall be true in all material respects on and as of
the date of such Borrowing or issuance, except to the extent they expressly
relate to an earlier date in which case they shall be true in all material
respects as of such earlier date.
Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the facts specified in clauses 3.02(c) and 3.02(d).
ARTICLE 4
Representations and Warranties
     The Borrower represents and warrants that:
     Section 4.01. Corporate Existence and Power. Each of the Borrower and its
Restricted Subsidiaries is a corporation duly organized and validly existing
under the laws of the state of its incorporation without limitation on the
duration of its existence, is in good standing therein, and is duly qualified to
transact business in all jurisdictions where such qualification is necessary,
except for such jurisdictions where the failure to be so qualified or licensed
will not be reasonably likely to have a Material Adverse Effect; the Borrower
has corporate power to enter into and perform this Agreement; and the Borrower
has the corporate power to borrow and issue Notes as contemplated by this
Agreement.
     Section 4.02. Corporate Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes (i) are
within the corporate powers of the Borrower, (ii) have been duly authorized by
all necessary corporate action and (iii) do not contravene, or constitute a
default under, (x) any provision of applicable law or regulation or of

43



--------------------------------------------------------------------------------



 



the certificate of incorporation or by-laws of the Borrower or (y) of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or any of its Subsidiaries, if such contravention or default would
be reasonably likely to have a Material Adverse Effect, or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries which would be reasonably likely to have a Material Adverse Effect.
     Section 4.03. Binding Effect. This Agreement and any Notes constitute valid
and binding agreements of the Borrower enforceable against the Borrower in
accordance with their respective terms, except to the extent limited by
bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general application relating to or affecting the enforcement of creditors’
rights or by general equitable principles.
     Section 4.04. Financial Information. (a) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of December 31, 2010 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by Ernst & Young LLP and set forth in the Borrower’s
2010 Form 10-K, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
     (b) Since December 31, 2010, there has been no change in the consolidated
financial condition of the Borrower and its Consolidated Subsidiaries which
would be reasonably likely to have a Material Adverse Effect.
     Section 4.05. Litigation. There are no suits, actions or proceedings
pending, or to the knowledge of any member of the Borrower’s legal department
threatened against the Borrower or any Subsidiary, the adverse determination of
which is reasonably likely to occur, and if so adversely determined would be
reasonably likely to have a Material Adverse Effect.
     Section 4.06. Taxes. The Borrower and each Subsidiary have filed all
material tax returns which to the knowledge of any member of the Borrower’s tax
department were required to be filed and have paid or have adequately provided
for all taxes shown thereon to be due, including any interest and penalties
accrued thereon, except for (i) those not yet delinquent, (ii) those the
nonpayment of which would not be reasonably likely to have a Material Adverse
Effect and (iii) those being contested in good faith.
     Section 4.07. Margin Regulations. No part of the proceeds of any Loan will
be used in a manner which would violate, or result in a violation of,
Regulation U.
     Section 4.08. Compliance with Laws. The Borrower and its Restricted
Subsidiaries are in compliance in all material respects with all applicable
laws,

44



--------------------------------------------------------------------------------



 



rules and regulations, other than such laws, rules and regulations (i) the
validity or applicability or which the Borrower or such Subsidiary is contesting
in good faith or (ii) the failure to comply with which would not be reasonably
likely to have a Material Adverse Effect.
     Section 4.09. Governmental Approvals. No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement, with the
exception of routine periodic filings made under the Exchange Act and such
consents, approvals, authorizations, permits, licenses, registrations or filings
which have already been completed or obtained.
     Section 4.10. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Administrative Agent against the Borrower under
this Agreement and the Notes will not be subordinate to, and will rank at least
pari passu with, the claims and rights of any other unsecured creditors of the
Borrower (except to the extent provided by bankruptcy, reorganization,
insolvency, moratorium or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights and by general principles of
equity).
     Section 4.11. No Defaults. The payment obligations of the Borrower and its
Restricted Subsidiaries in respect of any Material Debt are not overdue.
     Section 4.12. Full Disclosure. All information furnished to the Lenders in
writing prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any material misstatement of
a material fact or omit to state a material fact necessary to make the
statements contained therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading in any material respect
on and as of the date hereof; provided that, with respect to projected financial
information (including financial estimates, forecasts and other forward-looking
information), the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time; and
provided, further, that for purposes of this Section 4.12, such information
shall not include information of a general economic or general industry nature.
     Section 4.13. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan which, in either case has resulted or could result in the imposition
of a material Lien or the posting of a material bond or other material

45



--------------------------------------------------------------------------------



 



security under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
     Section 4.14. Environmental Matters. The Financial Statements described in
Section 4.04(a) provide certain information regarding environmental matters
related to properties currently owned by the Borrower or its Restricted
Subsidiaries, previously owned properties, and other properties. Since
December 31, 2010, environmental matters have not caused any material adverse
change in the consolidated financial condition of the Borrower and the
Consolidated Subsidiaries from that shown by such Financial Statements.
     To the knowledge of the Borrower, ongoing operations at the Principal
Properties are currently being conducted in substantial compliance with
applicable Environmental Laws except to the extent that noncompliance would not
be reasonably likely to have a Material Adverse Effect.
     Section 4.15. Regulatory Restrictions on Borrowing. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or otherwise subject to any regulatory scheme which restricts its
ability to incur debt.
     Section 4.16. Legal Status. The Borrower (i) is not identified on the SDN
List, (ii) is not a Sanctioned Person, (iii) does not have more than 15% of its
assets in Sanctioned Countries, and (iv) does not derive more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loan will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Country.
     The Borrower is in compliance with the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq., and any foreign counterpart thereto. The Borrower has
not made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (i) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(ii) to a foreign official, foreign political party or party official or any
candidate for foreign political office, or (iii) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to the Borrower in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq.

46



--------------------------------------------------------------------------------



 



ARTICLE 5
Covenants
     From the Effective Date and so long as any Lender has any Credit Exposure
hereunder, the Borrower agrees that, unless the Required Lenders shall otherwise
consent in writing:
     Section 5.01. Information. The Borrower will deliver to the Administrative
Agent which will deliver to each of the Lenders:
     (a) as soon as available and in any event within 60 days after the end of
each of its first three quarterly accounting periods in each fiscal year,
consolidated statements of earnings and cash flows of the Borrower and the
Consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such fiscal period and the related consolidated balance sheet of
the Borrower and the Consolidated Subsidiaries as at the end of such fiscal
period, all in reasonable detail (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection) and accompanied by a certificate
in the form attached hereto as Exhibit F signed by a financial officer of the
Borrower stating that such consolidated financial statements fairly present the
consolidated financial condition and results of operations of the Borrower and
the Consolidated Subsidiaries as of the end of such period and for the period
involved, subject, however, to year-end audit adjustments, and that such officer
has no knowledge, except as specifically stated, of any Default;
     (b) as soon as available and in any event within 120 days after the end of
each fiscal year, consolidated statements of earnings and cash flows of the
Borrower and the Consolidated Subsidiaries for such year and the related
consolidated balance sheets of the Borrower and the Consolidated Subsidiaries as
at the end of such year, all in reasonable detail and accompanied by (i) an
opinion of an independent public accountant of recognized standing selected by
the Borrower as to such consolidated financial statements (it being understood
that delivery of such statements as filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this subsection), and
(ii) a certificate in the form attached hereto as Exhibit F signed by a
financial officer of the Borrower stating that such consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Borrower and the Consolidated Subsidiaries as of the end of
such year and for the year involved and that such officer has no knowledge,
except as specifically stated, of any Default;
     (c) promptly after their becoming available:
     (i) copies of all financial statements, stockholder reports and proxy
statements that the Borrower shall have sent to its stockholders generally; and

47



--------------------------------------------------------------------------------



 



     (ii) copies of all registration statements filed by the Borrower under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Borrower
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);
     (d) from time to time, with reasonable promptness, such further information
regarding the business and financial condition of the Borrower and its
Subsidiaries as any Lender may reasonably request through the Administrative
Agent;
     (e) prompt notice of the occurrence of any Default; and
     (f) prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Borrower, threatened) and affecting the Borrower or any
Restricted Subsidiary, except litigation or proceedings which, if adversely
determined, would not be reasonably likely to have a Material Adverse Effect.
     Each set of financial statements delivered pursuant to Section 5.01(a) or
5.01(b) shall be accompanied by or include the computations showing, in the form
attached hereto as Exhibit F, whether the Borrower was, at the end of the
relevant fiscal period, in compliance with the provisions of Section 5.09.
     Section 5.02. Payment of Obligations. The Borrower will pay and discharge,
and will cause each Restricted Subsidiary to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any property belonging to it, prior to the date
on which penalties attach thereto, and all lawful material claims which, if
unpaid, might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.
     Section 5.03. Insurance. The Borrower will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is reasonable, taking into consideration the
practices of businesses in the same line of business or of similar size as the
Borrower or such Restricted Subsidiary, or, to a reasonable extent,
self-insurance.

48



--------------------------------------------------------------------------------



 



     Section 5.04. Maintenance of Existence. The Borrower (i) will preserve and
maintain, and will cause each Restricted Subsidiary to preserve and maintain,
its corporate existence and (ii) will take all reasonable action to preserve and
maintain all of its rights, privileges and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect, provided,
however, that nothing herein contained shall prevent the termination of the
business or corporate existence of any Restricted Subsidiary which in the
judgment of the Borrower is no longer necessary or desirable, a merger or
consolidation of a Restricted Subsidiary into or with the Borrower (if the
Borrower is the surviving corporation) or another Subsidiary or any other
merger, consolidation or transfer of assets that is not prohibited by
Section 5.07, as long as immediately after giving effect to any such
transaction, no Event of Default shall have occurred and be continuing.
     Section 5.05. Maintenance of Properties. The Borrower will keep, and will
cause each Restricted Subsidiary to keep, all of its tangible properties
necessary, in the judgment of the Borrower, in its business in good working
order and condition (ordinary wear and tear, and damage caused by casualty,
excepted), except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Nothing in this Section 5.05 shall
prevent the Borrower or any Restricted Subsidiary from discontinuing the
operation or maintenance, or both the operation and maintenance, of any
properties of the Borrower or any such Restricted Subsidiary if such
discontinuance is, in the judgment of the Borrower (or such Restricted
Subsidiary), desirable in the conduct of its business.
     Section 5.06. Compliance with Laws. The Borrower will comply, and will
cause each Restricted Subsidiary to comply, with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority
(including Environmental Laws and ERISA), a breach of which would be reasonably
likely to have a Material Adverse Effect, except where contested in good faith
and by proper proceedings.
     Section 5.07. Mergers, Consolidations and Sales of Assets. (a) The Borrower
will not consolidate with or merge into any other Person or convey or transfer
its properties and assets substantially as an entirety to any Person, unless:
     (i) the Borrower or a Consolidated Subsidiary that is incorporated under
the laws of the United States, any state thereof or the District of Columbia is
the surviving corporation of any such consolidation or merger or is the Person
that acquires by conveyance or transfer the properties and assets of the
Borrower substantially as an entirety;
     (ii) if a Consolidated Subsidiary is the surviving corporation or is the
Person that acquires the property and assets of the Borrower

49



--------------------------------------------------------------------------------



 



substantially as an entirety, it shall expressly assume the performance of every
covenant of this Agreement and of the Notes on the part of the Borrower to be
performed or observed;
     (iii) immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and
     (iv) if the Borrower is not the surviving entity, the Borrower has
delivered to the Administrative Agent an Officer’s Certificate and a legal
opinion of its General Counsel, Associate General Counsel or Assistant General
Counsel, upon the express instruction of the Borrower for the benefit of the
Administrative Agent and the Lenders, each stating that such transaction
complies with this Section and that all conditions precedent herein provided for
relating to such transaction have been complied with.
     (b) Upon any consolidation by the Borrower with, or merger by the Borrower
into, a Consolidated Subsidiary, the result of which is that such Consolidated
Subsidiary is the surviving entity, or any conveyance or transfer of the
properties and assets of the Borrower substantially as an entirety to a
Consolidated Subsidiary, the Consolidated Subsidiary into which the Borrower is
merged or consolidated or to which such conveyance or transfer is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower, as the case may be, under this Agreement with the same effect as
if such Consolidated Subsidiary had been named as the Borrower, as the case may
be, herein, and thereafter, in the case of a transfer or conveyance permitted by
Section 5.07(a), the Borrower shall be relieved of all obligations and covenants
under this Agreement and the Notes.
     Section 5.08. Negative Pledge. Neither the Borrower nor any Restricted
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
     (a) Liens existing on the date of this Agreement;
     (b) Liens securing Debt of a Restricted Subsidiary owing to the Borrower or
to another Restricted Subsidiary;
     (c) any Lien existing on any asset of any person at the time such person
becomes a Subsidiary and not created in contemplation of such event;
     (d) any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset (and/or, in the
case of the acquisition of a business, any Lien on the equity and/or assets of
the acquired entity), provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;

50



--------------------------------------------------------------------------------



 



     (e) any Lien on any asset of any person existing at the time such person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary and
not created in contemplation of such event;
     (f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;
     (g) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;
     (h) Liens in favor of any customer (including any Governmental Authority)
to secure partial, progress, advance or other payments or performance pursuant
to any contract or statute or to secure any related indebtedness or to secure
Debt guaranteed by a Governmental Authority;
     (i) Liens incurred in the ordinary course of business not securing Debt
that do not impair in any material respect the usefulness in the business of the
Borrower and its Restricted Subsidiaries of the assets to which such Liens
attach;
     (j) carriers’, warehousemen’s, mechanics’, materialmen’s, suppliers’ or
other similar Liens, in each case arising in the ordinary course of business
securing obligations which are not overdue for a period of more than 30 days or
are being contested in good faith by appropriate proceedings;
     (k) Liens for taxes, assessments or governmental charges or levies, in each
case arising in the ordinary course of business securing obligations which are
not overdue or are being contested in good faith by appropriate proceedings;
     (l) Liens arising by operation of law in favor of any lender to the
Borrower or any Restricted Subsidiary in the ordinary course of business
constituting a banker’s lien or right of offset in moneys of the Borrower or a
Restricted Subsidiary deposited with such lender in the ordinary course of
business;
     (m) licenses of intellectual property in the ordinary course of business;
     (n) the interests of lessees and lessors under leases or subleases of, and
the interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;
     (o) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

51



--------------------------------------------------------------------------------



 



     (p) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement;
     (q) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 6.01(j) or securing appeal bonds in respect of
appeals being prosecuted in good faith;
     (r) pledges and deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security or
retirement benefits legislation or similar law or regulations;
     (s) Liens arising out of a conditional sale, title retention, consignment
or similar arrangement for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
     (t) Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
not given in connection with the issuance of Debt, (ii) relating to pooled
deposit or sweep accounts of the Borrower or any of its Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries or (iii) relating to agreements other than in connection with Debt
or Derivatives Obligations entered into by the Borrower or any of its Restricted
Subsidiaries;
     (u) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (v) Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $50,000,000;
     (w) Liens securing Debt equally and ratably securing the Loans and such
Debt; provided that the Required Lenders may, in their sole discretion, refuse
to take any Lien on any asset (which refusal will not limit the Borrower’s or
any Restricted Subsidiary’s ability to incur a Lien otherwise permitted by this
Section 5.08(w)); such Lien may equally and ratably secure the Loans and any
other obligation of the Borrower or any of its Subsidiaries, other than an
obligation that is subordinated to the Loans;
     (x) Liens securing contingent obligations in an aggregate principal amount
not to exceed $25,000,000; and
     (y) Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations in an aggregate principal or face amount at any date

52



--------------------------------------------------------------------------------



 



not to exceed at the time of incurrence the greater of 12.5% of Consolidated Net
Worth and $100,000,000.
     For the avoidance of doubt, the creation of a security interest arising
solely as a result of, or the filing of UCC financing statements in connection
with, any sale by the Borrower or any of its Subsidiaries of accounts receivable
not prohibited by Section 5.07 shall not constitute a Lien prohibited by this
covenant.
     Section 5.09. Leverage Ratio. The Leverage Ratio shall not exceed 3.50 to
1.00 as of the last day of any fiscal quarter; provided that if (i) Consolidated
Debt has increased in connection with a Specified Acquisition, (ii) as a
consequence of such Specified Acquisition, the rating of long-term unsecured
debt of the Borrower has not been suspended, withdrawn or fallen below BBB by
Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.) or Baa2 by
Moody’s Investors Service, Inc. and (iii) the Administrative Agent has received
a Specified Acquisition Notice within 10 days of consummation of such Specified
Acquisition, then, for a period of 180 consecutive days following the
consummation of such Specified Acquisition, the additional Consolidated Debt in
connection with such Specified Acquisition shall be excluded from Consolidated
Debt for purposes of calculating the Leverage Ratio, but only if the Leverage
Ratio calculated without such exclusion at no time during such 180-day period
exceeds the otherwise applicable maximum ratio set forth above modified to
increase the numerator by 0.25.
     For purposes of this Section 5.09,
     (i) a “Specified Acquisition” means any single acquisition by the Borrower
or a Subsidiary of the Borrower of any Person (the “Target”) that (x) is in the
same line or lines of business as the Borrower or in the judgment of the
Borrower is related to such line or lines of business and (y) such Target’s
board of directors have not objected to such acquisition; and
     (ii) a “Specified Acquisition Notice” means a notice delivered by the
Borrower notifying the Administrative Agent of the Specified Acquisition and
stating that the conditions in clauses (i) and (ii) of the proviso to the first
paragraph of this Section 5.09 have been satisfied.
     Section 5.10. Use of Loans. The Borrower will use the proceeds of the Loans
for any lawful corporate purposes.
     Section 5.11. Investments. Neither the Borrower nor any Restricted
Subsidiary will hold, make or acquire any Investment in any Person other than:
     (a) (i) Investments in Temporary Cash Investments, (ii) other Investments
permitted by the Borrower’s cash investment policy as in effect as of

53



--------------------------------------------------------------------------------



 



the date of this Agreement, and (iii) other Investments in cash or cash
equivalents from time to time approved by the Board of Directors of the
Borrower;
     (b) Investments comprised of debt consideration received in connection with
the sale of assets (including any extensions, renewals and modifications
thereof);
     (c) (i) Investments existing on the date of this Agreement or (ii) which
the Borrower or any Restricted Subsidiary has, as of the date of this Agreement,
committed to make and which are set forth on Schedule 5.11(c), including in each
case any extensions, renewals and modifications thereof;
     (d) Investments in any Restricted Subsidiary;
     (e) Investments in any Subsidiary that is not a Restricted Subsidiary or
guaranties of obligations of any Subsidiary that is not a Restricted Subsidiary,
if the principal business of such Subsidiary on the date of the making of such
Investment or after giving effect to such Investment is either (i) the same line
or lines of business as the Borrower or (ii) in the judgment of the Borrower
related to such line or lines of business (it being understood that Schedule
5.11(d) contains a nonexhaustive list of certain related businesses);
     (f) Investments by any Restricted Subsidiary in the Borrower;
     (g) advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $5,000,000 at any
time outstanding;
     (h) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
debtors;
     (i) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, such Persons arising in the ordinary
course of business and upon the foreclosure with respect to any secured
Investments or other transfer of title with respect to any secured Investment;
     (j) bank deposits and prepaid expenses made in the ordinary course of
business;
     (k) Investments in Derivatives Transactions made for bona fide hedging
purposes;
     (l) Investments with respect to performance bonds, bankers’ acceptances,
workers’ compensation claims, surety or appeal bond payments,

54



--------------------------------------------------------------------------------



 



obligations in connection with self insurance or similar obligations and bank
overdrafts;
     (m) Additional Investments not otherwise included in the foregoing clauses
of this Section 5.11 if, after giving effect to such Investment, the outstanding
amount (computed by taking the difference of (x) the original cash purchase
price of all such Investments less (y) the sum of (i) all payments (including
interest and dividends) and repayments of principal or capital plus (ii) all
proceeds from the sale of such Investment) of all Investments permitted by this
clause (i) does not exceed 22.5% of Consolidated Net Worth.
     Section 5.12. Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, pay any funds
to or for the account of, make any investment (whether by acquisition of stock
or indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate except (i) transactions on an arms-length basis on terms at least
as favorable to the Borrower or such Restricted Subsidiary than could have been
obtained from a third party who was not an Affiliate, and (ii) transactions
described in this Section 5.12 that would not be reasonably likely to have a
Material Adverse Effect.
ARTICLE 6
Defaults
     Section 6.01. Event of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due or any Reimbursement Obligation Default shall
occur;
     (b) the Borrower shall fail to pay within 5 days of the due date thereof
(i) any facility fee or (ii) interest on any Loan;
     (c) the Borrower shall fail to pay within 30 days after a request for
payment by any Lender acting through the Administrative Agent any other amount
payable under this Agreement;
     (d) the Borrower shall fail to observe or perform any agreement contained
in Section 5.01(e) or Section 5.07 through 5.11 (and, with respect to
Section 5.10 and 5.11, such failure shall have continued for 10 days after
notice thereof has been given to the Borrower by the Administrative Agent at the
request of the Required Lenders);

55



--------------------------------------------------------------------------------



 



     (e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (a) through
(d) above) for 30 days after notice thereof has been given to the Borrower by
the Administrative Agent at the request of the Required Lenders;
     (f) any representation, warranty or certification made by the Borrower in
this Agreement or in any certificate or notice delivered pursuant to the terms
of this Agreement shall prove to have been incorrect in any material respect
when made and such deficiency shall remain unremedied for five days after notice
thereof shall have been given to the Borrower by the Administrative Agent at the
request of the Required Lenders;
     (g) any Material Financial Obligations shall become due before stated
maturity by the acceleration of the maturity thereof by reason of default, or
any Material Financial Obligations shall become due by its terms and shall not
be paid (after giving effect to any grace period with respect thereto) and, in
any case aforesaid in this clause (g), corrective action satisfactory to the
Required Lenders shall not have been taken within 5 days after written notice of
the situation shall have been given to the Borrower by the Administrative Agent
at the request of the Required Lenders;
     (h) the Borrower or any Restricted Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
     (i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Restricted Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;
     (j) a final judgment for the payment of money in excess of $50,000,000
shall have been entered against the Borrower or any Restricted Subsidiary, and
the Borrower or such Subsidiary shall not have satisfied the same within
60 days, or caused execution thereon to be stayed within 60 days, and such
failure to satisfy or stay such judgment shall remain unremedied for 5 days
after notice

56



--------------------------------------------------------------------------------



 



thereof shall have been given to the Borrower by the Administrative Agent at the
request of the Required Lenders;
     (k) a final judgment either (1) requiring termination or imposing liability
(other than for premiums under Section 4007 of ERISA) under Title IV of ERISA in
respect of, or requiring a trustee to be appointed under Title IV of ERISA to
administer, any Plan or Plans having aggregate Unfunded Liabilities in excess of
$50,000,000 or (2) in an action relating to a Multiemployer Plan involving a
current payment obligation in excess of $50,000,000, which judgment, in either
case, has not been satisfied or stayed within 60 days and such failure to
satisfy or stay is unremedied for 5 days after notice thereof shall have been
given to the Borrower by the Administrative Agent at the request of the Required
Lenders; or
     (l) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 35% or more of the
outstanding shares of common stock of the Borrower; or during any two-year
period, individuals who at the beginning of such period constituted the
Borrower’s Board of Directors (together with any new director whose election by
the Board of Directors or whose nomination for election by the shareholders of
the Borrower was approved by a vote of at least two-thirds of the directors then
in office who either were directors as the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors then in office;
then, and in every such event, the Administrative Agent shall, if requested by
the Required Lenders (or, in the case of (i), after termination of the Term
Commitments, if so requested by the Required Revolving Lenders), (i) by notice
to the Borrower terminate the Commitments and they shall thereupon terminate,
and (ii) by notice to the Borrower declare the Loans, interest accrued thereon
and all other amounts payable hereunder to be, and the same shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
provided that in the event of (A) the filing by the Borrower of a petition, or
(B) an actual or deemed entry of an order for relief with respect to the
Borrower, in each case under the federal bankruptcy laws as now or hereafter in
effect, without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans, interest accrued thereon and all other amounts payable hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
     Section 6.02. Cash Cover. The Borrower agrees, in addition to the
provisions of Section 6.01 hereof, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by the
Administrative

57



--------------------------------------------------------------------------------



 



Agent upon the instruction of the Required Lenders, Cash Collateralize all
Letters of Credit then outstanding at such time, provided that, in the event of
(A) the filing by the Borrower of a petition, or (B) an actual or deemed entry
of an order for relief with respect to the Borrower, in each case under the
federal bankruptcy laws as now or hereafter in effect, the Borrower shall do so
forthwith without any notice or demand or any other act by the Administrative
Agent or the Lenders.
ARTICLE 7
The Administrative Agent
     Section 7.01. Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto; provided, however,
that the Administrative Agent shall not commence any legal action or proceeding
before a court of law on behalf of any Lender without such Lender’s prior
written consent.
     Section 7.02. Administrative Agent and Affiliates. JPMorgan Chase Bank,
N.A. shall have the same rights and powers under this Agreement as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the Borrower as if
it were not the Administrative Agent. The term “Lender” or “Lenders” shall,
unless expressly indicated, include JPMorgan Chase Bank, N.A. (and any successor
acting as Administrative Agent) in its capacity as a Lender.
     Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.
     Section 7.04. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable to
any Lender for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
     Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.

58



--------------------------------------------------------------------------------



 



Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     Section 7.06. Indemnification. Each Lender shall, ratably in accordance
with its Credit Exposure, indemnify the Administrative Agent and each Issuing
Lender, its affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Borrower) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct) that such indemnitees may suffer or incur in
connection with this Agreement or any action taken or omitted by such
indemnitees hereunder.
     Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.
     Section 7.08. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Borrower shall, so long as no Event of Default
shall have occurred and be continuing, have the right, with the consent of the
Required Lenders, to appoint any of the Lenders as a successor Administrative
Agent. In the event that a Default has occurred and is continuing, the Required
Lenders shall have the right to appoint the successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed, and shall have

59



--------------------------------------------------------------------------------



 



accepted such appointment, within 60 days after the retiring Administrative
Agent gives notice of resignation, the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $50,000,000. Upon the acceptance of its appointment as an Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder as Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent.
     Section 7.09. Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
     Section 7.10. Other Agents. Nothing in this Agreement shall impose upon any
Agent other than the Administrative Agent, in its capacity as such an Agent, any
obligation or liability whatsoever.
ARTICLE 8
Change in Circumstances
     Section 8.01. Increased Cost and Reduced Return; Capital Adequacy. (a) If
after (x) the date hereof, in the case of any Committed Loan or Letter of Credit
or any obligation to make Committed Loans or issue or participate in any Letter
of Credit, or (y) the date of the related Competitive Bid Quote, in the case of
any Competitive Bid Loan, a Change in Law shall impose, modify or deem
applicable any reserve, special deposit, assessment (excluding any taxes or
similar assessments, which shall be governed exclusively by Section 8.04) or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System pursuant to Regulation D
or otherwise, as herein provided) against assets of, deposits with or for the
account of, or credit extended by, any Lender or shall impose on any Lender or
the London interbank market any other condition affecting its Fixed Rate Loans,
its Note or its obligations to make Fixed Rate Loans or its obligations
hereunder in respect of Letters of Credit and the result of any of the foregoing
is to increase the cost to such Lender (or its Applicable Lending Office) of
making or maintaining any Fixed Rate Loan or of issuing or participating in any
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Lender under this Agreement or under its Note, by an amount deemed by such
Lender to be material, then, within 15 days after written demand therefor made
through the

60



--------------------------------------------------------------------------------



 



Administrative Agent, in the form of the certificate referred to in
Section 8.01(c), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction;
provided that the Borrower shall not be required to pay any such compensation
with respect to any period prior to the 30th day before the date of any such
demand.
     (b) Without limiting the effect of Section 8.01(a) (but without
duplication), if any Lender determines at any time after the date on which this
Agreement becomes effective that a Change in Law will have the effect of
increasing the amount of capital required to be maintained by such Lender (or
its Parent) based on the existence of such Lender’s Loans, Commitment and/or
other obligations hereunder, then the Borrower shall pay to such Lender, within
15 days after its written demand therefor made through the Administrative Agent
in the form of the certificate referred to in Section 8.01(c), such additional
amounts as shall be required to compensate such Lender for any reduction in the
rate of return on capital of such Lender (or its Parent) as a result of such
increased capital requirement; provided that the Borrower shall not be required
to pay any such compensation with respect to any period prior to the 30th day
before the date of any such demand; provided further, however, that to the
extent (i) a Lender shall increase its level of capital above the level
maintained by such Lender on the date of this Agreement and there has not been a
Change in Law or (ii) there has been a Change in Law and a Lender shall increase
its level of capital by an amount greater than the increase attributable (taking
into consideration the same variables taken into consideration in determining
the level of capital maintained by such Lender on the date of this Agreement) to
such Change in Law, the Borrower shall not be required to pay any amount or
amounts under this Agreement with respect to any such increase in capital. Thus,
for example, a Lender which is “adequately capitalized” (as such term or any
similar term is used by any applicable bank regulatory agency having authority
with respect to such Lender) may not require the Borrower to make payments in
respect of increases in such Lender’s level of capital made under the
circumstances described in clause (i) or (ii) above which improve its capital
position from “adequately capitalized” to “well capitalized” (as such term or
any similar term is used by any applicable bank regulatory agency having
authority with respect to such Lender).
     (c) Each Lender will promptly notify the Borrower, through the
Administrative Agent, of any event of which it has knowledge, occurring after
the date on which this Agreement becomes effective, which will entitle such
Lender to compensation pursuant to this Section 8.01 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section 8.01 and setting forth the
additional amount or amounts to be paid to it hereunder and setting forth the
basis for the determination thereof shall be conclusive in the absence of
manifest error. In

61



--------------------------------------------------------------------------------



 



determining such amount, such Lender shall act reasonably and in good faith, and
may use any reasonable averaging and attribution methods.
     Section 8.02. Substitute Rate. Anything herein to the contrary
notwithstanding, if, in the case of Euro-Dollar Loans or Competitive Bid LIBOR
Loans, within two Euro-Dollar Business Days prior to the first day of an
Interest Period none of the Reference Banks is, for any reason whatsoever, being
offered Dollars for deposit in the relevant market for a period and amount
relevant to the computation of the rate of interest on a Fixed Rate Loan for
such Interest Period, the Administrative Agent shall give the Borrower and each
Lender prompt notice thereof. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Euro-Dollar Loans or Competitive Bid LIBOR Loans or, failing that, any such
request for Euro-Dollar Loans will be deemed to have converted such request into
a request for Base Rate Loans in the amount specified therein and any affected
Competitive Bid LIBOR Loans shall bear interest for the Interest Period
applicable thereto at the Base Rate.
     Section 8.03. Illegality. (a) Notwithstanding any other provision herein,
if, after the date on which this Agreement becomes effective, a Change in Law
shall make it unlawful or impossible for any Lender to (i) honor any Commitment
it may have hereunder to make any Euro-Dollar Loan, then such Commitment shall
be suspended, or (ii) maintain any Euro-Dollar Loan, then all Euro-Dollar Loans
of such Lender then outstanding shall be converted into Base Rate Loans as
provided in Section 8.03(b), and any remaining Commitment of such Lender
hereunder to make Euro-Dollar Loans (but not other Loans) shall be immediately
suspended, in either case until such Lender may again make and/or maintain
Euro-Dollar Loans (as the case may be), and borrowings from such Lender, at a
time when borrowings from the other Lenders are to be of Euro-Dollar Loans,
shall be made, simultaneously with such borrowings from the other Lenders, by
way of Base Rate Loans. Upon the occurrence of any such change, such Lender
shall promptly notify the Borrower thereof (with a copy to the Administrative
Agent), and shall furnish to the Borrower in writing evidence thereof certified
by such Lender. Before giving any notice pursuant to this Section 8.03, such
Lender shall designate a different Applicable Lending Office if such designation
will avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.
     (b) Any conversion of any outstanding Euro-Dollar Loan or an outstanding
Competitive Bid Loan which is required under this Section 8.03 shall be effected
immediately (or, if permitted by applicable law, on the last day of the Interest
Period therefor).
     (c) Notwithstanding any other provision herein, if, after the date on which
any Competitive Bid LIBOR Loan is made, a Change in Law shall make it unlawful
or impossible for the applicable Lender to maintain such Competitive Bid LIBOR
Loan for the remaining term of the Interest Period applicable thereto, then such
Lender shall promptly notify the Borrower thereof (with a copy to the
Administrative Agent), and such Competitive

62



--------------------------------------------------------------------------------



 



Bid LIBOR Loan shall bear interest at the Base Rate for the balance of the
Interest Period applicable thereto.
     Section 8.04. Taxes on Payments. (a) All payments pursuant to this
Agreement shall be made free and clear of and without any deduction or
withholding for or on account of any present and future taxes, assessments or
governmental charges imposed on the Administrative Agent or any Lender by the
United States, or any political subdivision or taxing authority thereof or
therein (“Taxes”), excluding, in the case of the Administrative Agent and each
Lender, (w) Taxes imposed on its net income, branch profit taxes and franchise
or similar Taxes imposed in lieu of net income Taxes by the jurisdiction (or any
political subdivision thereof) under the laws of which it is organized or doing
business (other than solely pursuant to this Agreement) or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (x) backup withholding tax that is
required by Section 3406 of the Internal Revenue Code (or any successor
provision thereto) to be withheld from amounts payable to the Administrative
Agent or such Lender, (y) any withholding tax that is attributable to such
Lender’s failure to comply with Sections 8.04(d) and (h) and Taxes or special
assessments of any kind measured by or imposed as a result of the extent and
nature of the Administrative Agent’s or such Lender’s activities, assets,
liabilities, leverage, other exposures to risk, or other similar factors and
(z) Taxes imposed pursuant to FATCA (all such non-excluded Taxes being
hereinafter called “Indemnified Taxes”), except as expressly provided in this
Section 8.04. If any Indemnified Taxes are imposed and required by law to be
deducted or withheld from any amount payable by the Borrower or the
Administrative Agent (the “Withholding Agent”) to the Administrative Agent or to
any Lender, then (1) the Borrower shall increase the amount of such payment so
that the Administrative Agent or such Lender, as the case may be, will receive a
net amount (after deduction of all Indemnified Taxes) equal to the amount due
hereunder, (2) the Withholding Agent shall pay such Indemnified Taxes to the
appropriate Governmental Authority for the account of the Administrative Agent
or such Lender, as the case may be, and (3) as promptly as possible thereafter,
the Withholding Agent shall send the Administrative Agent or such Lender, as the
case may be, evidence of original or certified copy of a receipt showing payment
thereof, together with such additional documentary evidence as such Lender may
from time to time reasonably require. If the Borrower fails to perform its
obligations under (2) or (3) above, the Borrower shall indemnify the
Administrative Agent or such Lender for any incremental taxes, interest or
penalties that may become payable as a result of any such failure.
     (b) The Borrower shall indemnify the Administrative Agent and each Lender
against any present or future transfer taxes, stamp or documentary taxes, excise
or property taxes, assessments or charges made by any Governmental

63



--------------------------------------------------------------------------------



 



Authority by reason of the execution, delivery, registration or enforcement of
this Agreement or any Notes (hereinafter referred to as “Other Taxes”).
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 8.04) payable or paid by such Administrative
Agent or Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
     (d) Subject to subsection (d) below, each Lender that is a foreign person
(i.e. a person who is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code) agrees to deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), unless the Lender is not legally
entitled to do so, whichever of the following is applicable: (i) duly executed
originals of Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,
(ii) duly executed originals of Internal Revenue Service Form W-8ECI, (iii) in
the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate,
in substantially the form of Exhibit G, or any other form approved by the
Borrower and the Administrative Agent, to the effect that such Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly executed originals of Internal Revenue Service Form W-8BEN, (iv) in the
case of a Lender that is not the beneficial owner of payments made under this
Agreement (including a partnership) (A) executed originals of IRS Form W-8IMY on
behalf of itself and (B) the relevant forms prescribed in clauses (i), (ii),
(iii), and (v) of this paragraph (d) that would be required of each beneficial
owner (or partner) if the beneficial owner (or partner) were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, the Lender may provide the certificate required under
paragraph (iii) above on behalf of such partners; and (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by

64



--------------------------------------------------------------------------------



 



applicable law to permit Borrower or the Administrative Agent to determine the
withholding or deduction required to be made. The Borrower and the
Administrative Agent shall each be entitled to rely on such forms in its
possession until receipt of any revised or successor form pursuant to the
preceding sentence.
     (e) If a Lender (including the Administrative Agent in its capacity as a
Lender) at the time it first becomes a party to this Agreement (or because of a
change in an Applicable Lending Office) is subject to a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Indemnified Taxes, except to the extent that, pursuant
to Section 8.04(a), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Applicable Lending Office.
     (f) If the Borrower is required to pay additional amounts to or for the
account of any Lender (including the Administrative Agent in its capacity as a
Lender) pursuant to this Section 8.04, then such Lender will change the
jurisdiction of one or more Applicable Lending Offices so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the judgment of such Lender, does not result in an unreimbursed cost and is
not otherwise disadvantageous to such Lender.
     (g) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 8.04 (including additional amounts paid
pursuant to this Section 8.04), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority with respect to such refund) in the event such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 8.04(g), in no event will any
indemnified party be required to pay any amount to any indemnifying party
pursuant to this Section 8.04(g) if such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 8.04(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

65



--------------------------------------------------------------------------------



 



     (h) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent), executed originals of
Internal Revenue Service form W-9 certifying, to the extent such Lender is
legally entitled to do so, that such Lender is exempt from U.S. Federal backup
withholding tax.
     (i) If a payment made to a Lender under this Agreement or any Assignment
and Assumption would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the
Internal Revenue Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 8.04(i),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
     (j) Each Lender shall severally indemnify (i) the Administrative Agent for
any Taxes (but only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrower to do so) and (ii) the Borrower for any Taxes (other than
Indemnified Taxes and Other Taxes), in each case attributable to such Lender
that are paid or payable by the Administrative Agent or the Borrower,
respectively, in connection with this Agreement, and any reasonable expenses
arising therefrom or with respect thereto. This indemnification shall be made
within 15 days from the date the Administrative Agent or the Borrower,
respectively, makes demand therefor.
ARTICLE 9
Miscellaneous
     Section 9.01. Termination of Participation of a Lender; New Lenders.
(a) Notwithstanding any provision of this Agreement to the contrary (including
Section 9.05 and Section 9.06), (1) upon receipt of notice from any Lender for
compensation or indemnification pursuant to Section 8.01(c) or Section 8.04,
(2) upon receipt of notice that the obligations of a Lender to make or maintain
Euro-

66



--------------------------------------------------------------------------------



 



Dollar Loans has been suspended or (3) if a Lender shall become a Defaulting
Lender, the Borrower shall have the right to terminate the Commitment in full of
such Lender (a “Retiring Lender”) (if still in existence) and to prepay all
outstanding Loans of such Lender. Such termination and/or prepayment pursuant to
this Section 9.01(a) shall be effective on the tenth Domestic Business Day
following the date of a notice thereof to the Retiring Lender through the
Administrative Agent, subject to the satisfaction of the following conditions:
     (i) in the event that on such effective date there shall be any Loan(s) of
the Retiring Lender outstanding hereunder, the Borrower shall have prepaid on
such date (x) the aggregate principal amount of such Loan(s) and (y) if and to
the extent necessary, an additional aggregate principal amount of the Revolving
Loans of the other Lenders such that, after giving effect to clause (iii) below,
no Lender’s Outstanding Revolving Committed Amount shall exceed its Revolving
Commitment and the Total Outstanding Revolving Amount shall not exceed the Total
Revolving Commitments;
     (ii) in addition to the payment of the principal of the Loans held by the
Retiring Lender pursuant to clause (i) above, the Borrower shall have paid such
Retiring Lender all accrued interest thereon, and facility fee and any other
amounts then payable to it hereunder, including, without limitation, all amounts
payable by the Borrower to such Lender under Section 2.14 by reason of the
prepayment of Loans pursuant to clause (i) with respect to the period ending on
such effective date; provided that the provisions of Section 8.01, Section 8.04
and Section 9.04 shall survive for the benefit of any Retiring Lender; and
     (iii) in the case of termination of a Revolving Commitment, the respective
Letter of Credit Liabilities of the Lenders shall be redetermined as of the
effective date of such termination.
     Upon satisfaction of the conditions set forth in clauses (i), (ii) and
(iii) above, such Lender shall cease to be a Lender hereunder.
     (b) In lieu of the termination of a Lender’s Commitment and/or prepayments
of its Loans pursuant to Section 9.01(a), the Borrower may notify the
Administrative Agent that the Borrower desires to replace such Retiring Lender
with a new bank or banks (which may be one or more of the Lenders), which will
purchase the Loans and (in the case of a Revolving Lender) assume the Commitment
and Letter of Credit Liabilities of the Retiring Lender. Upon the Borrower’s
selection of a bank to replace a Retiring Lender, such bank’s agreement thereto
and the fulfillment of the conditions to assignment and assumption set forth in
Section 9.08(c)(iii) such bank shall become a Lender hereunder for all purposes
in accordance with Section 9.08(c)(iii).

67



--------------------------------------------------------------------------------



 



     Section 9.02. Notices. (a) All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission or similar writing) and shall be given to such party:
(i) in the case of the Borrower or the Administrative Agent, at its address,
facsimile number or telex number set forth on the signature pages hereof,
(ii) in the case of any Lender, at its address, facsimile number or telex number
set forth in its Administrative Questionnaire or (iii) in the case of any party,
such other address, facsimile number or telex number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be effective (x) if given
by telex, when such telex is transmitted to the telex number specified in this
Section and the appropriate answerback is received, (y) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received or (z) if given by any other means, when
delivered at the address specified in this Section.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     (c) Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     Section 9.03. No Waivers. No failure or delay by either Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

68



--------------------------------------------------------------------------------



 



     Section 9.04. Expenses; Indemnification. (a) The Borrower shall pay
(i) reasonable, documented out-of-pocket expenses, including the reasonable fees
and expenses of special counsel for the Administrative Agent in connection with
the preparation of this Agreement and (ii) if an Event of Default occurs, all
reasonable, documented out-of-pocket expenses incurred by the Administrative
Agent and the Lenders, including reasonable fees and expenses of counsel, in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom.
     (b) The Borrower agrees to indemnify the Administrative Agent and each
Lender, their respective affiliates and the respective directors, officers,
Administrative Agents and employees of the foregoing (each an “Indemnitee”) and
hold each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and reasonable expenses of any kind, including, without
limitation, the reasonable, documented fees and disbursements of counsel,
incurred by such Indemnitee in response to or in defense of any investigative,
administrative or judicial proceeding brought or threatened against the
Administrative Agent or any Lender relating to or arising out of this Agreement
or any actual or proposed use of proceeds of Loans; provided that no Indemnitee
shall have the right to be indemnified hereunder (i) to the extent such
indemnification relates to relationships between or among each of, or any of,
the Administrative Agent, the Lenders or any Assignee or Participant or (ii) for
such Indemnitee’s own gross negligence or willful misconduct or any bad faith
breach by such Indemnitee of any of its material obligations hereunder as
determined by a court of competent jurisdiction.
     Section 9.05. Pro Rata Treatment. Except as expressly provided in this
Agreement with respect to Competitive Bid Loans or otherwise, (a) each borrowing
from, and change in the Commitments of, the Lenders shall be made pro rata
according to their respective Commitments, and (b) each payment and prepayment
on any Group of Loans shall be made to all applicable Lenders, pro rata in
accordance with the unpaid principal amount of such Loans held by each of them.
     Section 9.06. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Lender,
the Lender receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments shall be shared by the Lenders pro rata; provided nothing in
this Section shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under this Agreement.

69



--------------------------------------------------------------------------------



 



     Section 9.07. Amendments and Waivers. Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of any Agent or Issuing Lender are affected thereby, by it).
Notwithstanding the foregoing,
     (a) no such amendment or waiver shall, unless signed by all affected
Lenders (other than any Defaulting Lender if and as provided in Section 2.17 or
as otherwise set forth in this Section 9.07),
     (i) increase any Commitment,
     (ii) reduce the principal of or rate of interest on any Loan or the amount
to be reimbursed in respect of any Letter of Credit or any interest thereon or
any fees hereunder,
     (iii) postpone the date fixed for any payment of principal of or interest
on any loan or for reimbursement in respect of any Letter of Credit or interest
thereon or any fees hereunder or for termination of any Commitment;
     (iv) amend Section 9.08(c) to impose any additional requirements for Lender
assignments;
     (v) subordinate the obligations of the Borrower hereunder in right of
payment to any other Debt of the Borrower; or
     (vi) amend this Section 9.07, or any defined term used herein, so as to
change the percentage of the aggregate amount of Credit Exposures which shall be
required for the Lenders or any of them to take any action under this Section or
any other provision of this Agreement;
     (b) any amendment or waiver which affects solely the rights and obligations
of the Revolving Lenders (including without limitation any amendment or waiver
of the conditions specified in Section 3.02 at any time subsequent to the
Effective Date) shall be effective if and only if such amendment or waiver is in
writing and is signed by the Borrower and the Required Revolving Lenders;
     (c) any amendment or waiver which affects solely the rights and obligations
of the Term Lenders shall be effective if and only if such amendment or waiver
is in writing and is signed by the Borrower and the Required Term Lenders;
     (d) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Revolving Credit Facility (as defined below) to permit the

70



--------------------------------------------------------------------------------



 



refinancing or replacement of all Revolving Commitments with a replacement
facility under this Agreement (a “Replacement Revolving Credit Facility”);
provided that (a) the aggregate amount of commitments under such Replacement
Revolving Credit Facility shall not exceed the aggregate amount of the replaced
Revolving Commitments, (b) the maturity date of such Replacement Revolving
Credit Facility shall not be earlier than the Termination Date and (c) the terms
of such Replacement Revolving Credit Facility shall not adversely affect the
Term Loans (it being agreed that the pricing terms of a Replacement Revolving
Credit Facility shall not be deemed to adversely affect the Term Loans). The
Administrative Agent shall not unreasonably withhold its consent to a
Replacement Revolving Credit Facility. For the avoidance of doubt, a Replacement
Revolving Credit Facility shall not require the consent of any Person other than
the Administrative Agent, the Borrower and the Lenders providing such
Replacement Revolving Credit Facility;
     (e) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Facility (as defined below) to permit the refinancing of all
Term Loans with a replacement facility under this Agreement (a “Replacement Term
Facility”); provided that (a) the aggregate amount of loans under such
Replacement Term Facility shall not exceed the aggregate amount of the
refinanced Term Loans, (b) the maturity date and weighted average life of such
Replacement Term Facility shall not be earlier or shorter than the refinanced
Term Loans and (c) the terms of such Replacement Term Facility shall not
adversely affect the Revolving Credit Exposures (it being agreed that the
pricing terms of a Replacement Term Facility shall not be deemed to adversely
affect the Revolving Credit Exposures). The Administrative Agent shall not
unreasonably withhold its consent to a Replacement Term Facility. For the
avoidance of doubt, a Replacement Term Facility shall not require the consent of
any Person other than the Administrative Agent, the Borrower and the Lenders
providing such Replacement Term Facility; and
     (f) The Borrower may, by written notice to the Administrative Agent from
time to time, make one or more offers (each, a “Loan Modification Offer”) to all
Revolving Lenders or Term Lenders, as applicable, to make one or more amendments
or modifications to (A) allow the maturity and scheduled amortization of the
Loans and/or Commitments of Accepting Lenders (as defined below) to be extended
and (B) increase the pricing with respect to the Loans and Commitments of the
Accepting Lenders (“Permitted Amendments”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with

71



--------------------------------------------------------------------------------



 



respect to such Lender’s Loans and/or Commitments as to which such Lender’s
acceptance has been made. The Borrower and each Accepting Lender shall execute
and deliver to the Administrative Agent an agreement containing the terms of the
Permitted Amendments (a “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made.
     Section 9.08. Successors and Assigns; Participations; Novation. (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that, except in accordance
with Section 5.04 and 5.07, the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the consent of all Lenders.
     (b) Any Lender may, without the consent of the Borrower, but upon prior
written notification to the Borrower, at any time sell to one or more Eligible
Institutions (each a “Participant”) participating interests in any Loan owing to
such Lender, any Note held by such Lender, the Commitment of such Lender
hereunder, the Letter of Credit Liabilities of such Lender and any other
interest of such Lender hereunder; provided that no prior notification to the
Borrower is required in connection with the sale of a participating interest in
a Competitive Bid Loan. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of its Note or
Notes, if any, for all purposes under this Agreement and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which a Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii) or (iii) of Section 9.07(a) affecting such
Participant without the consent of the Participant; provided further that such
Participant shall be bound by any waiver, amendment or other decision that all
Lenders shall be required to abide by pursuant to a vote by Required Lenders.
Subject to the provisions of Section 9.08(d), the Borrower agrees that each

72



--------------------------------------------------------------------------------



 



Participant shall, to the extent provided in its participation agreement, be
entitled (through the applicable Lender) to the benefits of Article 8 with
respect to its participating interest; provided that such Participant shall be
subject to Section 9.10 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-(c) of the
United States Treasury Regulations or, if different under Sections 871(h) or
881(c) of the Internal Revenue Code. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. An assignment or other transfer which is not permitted by
subsection (c) or (f) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).
     (c) (i) Any Lender may at any time sell to one or more Eligible
Institutions (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Notes. Each Assignee shall assume all such rights
and obligations pursuant to an Assignment and Assumption Agreement. In no event
shall (A) the Credit Exposure of any Class of a transferor Lender or a
transferee Lender (together with the Credit Exposure of such Class of any
affiliate of such Lender), after giving effect to any sale pursuant to this
subsection (c), be less than $5,000,000, except as may result upon the transfer
by a Lender of its Credit Exposure of any Class in its entirety, or (B) any sale
pursuant to this subsection (c) result in the transferee Lender (together with
its affiliates) holding more than 35% of the aggregate Credit Exposures, except
to the extent that the Borrower and the Administrative Agent’s consent to such
sale.
     (ii) No interest may be sold by a Lender pursuant to this subsection
(c) without the prior written consent of the Administrative Agent, the Issuing
Lenders (solely in the case of Revolving Credit Exposure) and, so long as no
Event of Default shall exist at the time, the Borrower, which consents, in each
case, shall not be unreasonably withheld, provided however that sales to an
affiliate of such Lender, or to another Lender, will not require the consent of
the Borrower. For the purposes of this subsection (c)(ii), the withholding of
consent by the Borrower shall not be deemed unreasonable if based solely upon
the Borrower’s desire to (A) balance relative loan exposures to such Eligible

73



--------------------------------------------------------------------------------



 



Institution among all credit facilities of the Borrower or (B) avoid payment of
any additional amounts payable to such Eligible Institution under Article 8
which would arise from such assignment. The Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by notice to the
Administrative Agent within five Domestic Business Days after having received
notice thereof.
     (iii) Upon (A) execution of an Assignment and Assumption Agreement,
(B) delivery by the transferor Lender of an executed copy thereof, together with
notice that the payment referred to in clause (C) below shall have been made, to
the Borrower and the Administrative Agent and (C) payment by such Assignee to
such transferor Lender of an amount equal to the purchase price agreed between
such transferor Lender and such Assignee, such Assignee shall for all purposes
be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender under this Agreement to the same extent as if it were an
original party hereto with a Credit Exposure as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a correspondent extent, and no further consent or
action by the Borrower, the Lenders or the Administrative Agents shall be
required to effectuate such transfer. Each Assignee shall be bound by any
waiver, amendment or other decision that all Lenders shall be required to abide
by pursuant to a vote by Required Lenders.
     (iv) Upon the consummation of any transfer to an Assignee pursuant to this
subsection (c), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if requested by the transferor
Lender or the Assignee, a new Note or Notes shall be delivered from the Borrower
to the transferor Lender and/or such Assignee. In connection with any such
assignment, the Assignee or the transferor Lender shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500.
     (d) No Assignee, Participant or other transferee (including any successor
Applicable Lending Office) of any Lender’s rights shall be entitled to receive
any greater payment under Section 8.01 than such Lender would have been entitled
to receive with respect to the rights transferred, unless such transfer is made
with the Borrower’s prior written consent or by reason of the provisions of
Section 8.01 or Section 8.03 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.
     (e) Each Lender may, upon the written consent of the Borrower, which
consent shall not be unreasonably withheld, disclose to any Participant or
Assignee (each a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the Borrower that
has been delivered to such Lender by the Borrower pursuant to this Agreement or

74



--------------------------------------------------------------------------------



 



that has been delivered to such Lender by the Borrower in connection with such
Lender’s credit evaluation prior to entering into this Agreement, subject in all
cases to agreement by such Transferee or prospective Transferee to comply with
the provisions of Section 9.15.
     (f) Notwithstanding any provision of this Section 9.08 to the contrary, any
Lender may assign or pledge any of its rights and interests in the Loans to a
Federal Reserve Bank without the consent of the Borrower.
     Section 9.09. Visitation. Subject to restrictions imposed by applicable
security clearance regulations, the Borrower will upon reasonable notice permit
representatives of any Lender at such Lender’s expense to visit any of its major
properties.
     Section 9.10. Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
     Section 9.11. Reference Banks. If any Reference Bank assigns its rights and
obligations hereunder to an unaffiliated institution, the Borrower shall, in
consultation with the Administrative Agent, appoint another Lender to act as a
Reference Bank hereunder. If any Lender which is also a Reference Bank becomes a
Retiring Lender pursuant to the terms of this Agreement, the Borrower may, in
consultation with the Administrative Agent, appoint a replacement Reference
Bank.
     Section 9.12. Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the internal
laws of the State of New York. Each of the Borrower, the Administrative Agent,
the Auction Manager and the Lenders hereby submits to the exclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State Court sitting in New York for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each of the Borrower, the Administrative Agent, the Auction
Manager and the Lenders irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
     Section 9.13. Counterparts; Integration. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

75



--------------------------------------------------------------------------------



 



     Section 9.14. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS, THE
AUCTION MANAGER AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 9.15. Confidentiality. Each Lender agrees, with respect to any
information delivered or made available by the Borrower to it that is clearly
indicated to be confidential information or private data, to use all reasonable
efforts to protect such confidential information from unauthorized use or
disclosure and to restrict disclosure to only those Persons employed or retained
by such Lender who are or are expected to become engaged in evaluating,
approving, structuring or administering this Agreement and the transactions
contemplated hereby. Nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to its affiliates, officers,
directors, employees, agents, attorneys and accountants who have a need to know
such information in accordance with customary banking practices and who receive
such information having been made aware of and having agreed to the restrictions
set forth in this Section, (iii) upon the order of any court or administrative
agency, (iv) upon the request or demand of any regulatory agency or authority
having jurisdiction over such Lender, (v) which has been publicly disclosed,
(vi) to the extent reasonably required in connection with any litigation to
which any Agent or Lender, the Borrower or their respective affiliates may be a
party, (vii) to the extent reasonably required in connection with the exercise
of any remedy hereunder, (viii) to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, provided that such
person agree to be bound by the terms provided in this paragraph, and (ix) with
the prior written consent of the Borrower; provided however, that before any
disclosure is permitted under (iii) or (vi) of this Section 9.15, each Lender
shall, if not legally prohibited, notify and consult with the Borrower, promptly
and in a timely manner, concerning the information it proposes to disclose, to
enable the Borrower to take such action as may be appropriate under the
circumstances to protect the confidentiality of the information in question, and
provided further that any disclosure under the foregoing proviso be limited to
only that information discussed with the Borrower. The use of the term
“confidential” in this Section 9.15 is not intended to refer to data classified
by the government of the United States under laws and regulations relating to
the handling of data, but is intended to refer to information and other data
regarded by the Borrower as private.
     Section 9.16. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

76



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            MARTIN MARIETTA MATERIALS, INC.
      By:   /s/ Anne H. Lloyd         Name:   Anne H. Lloyd        Title:   EVP,
CFO and Treasurer         Address: 2710 Wycliff Road
Raleigh, NC 27607     Facsimile:  919-510-4700     JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:   /s/ Aized A. Rabbani         Name:   Aized A. Rabbani       
Title:   Vice President         Address: Attn: Loan Agency Group
1111 Fannin
Houston, Texas 77002       Facsimile:  713-750-2452  

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            JPMORGAN CHASE BANK, N.A.
as Lender
      By:   /s/ Aized A. Rabbani         Name:   Aized A. Rabbani       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            WELLS FARGO BANK, N.A.
as Co-Syndication Agent and Lender
      By:   /s/ Andrew G. Payne         Name:   Andrew G. Payne        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            SUNTRUST BANK
as Lender
      By:   /s/ Baerbel Freudenthaler         Name:   Baerbel Freudenthaler     
  Title:   Director   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BRANCH BANKING AND TRUST COMPANY
as Co-Syndication Agent and Lender
      By:   /s/ Jack M. Frost         Name:   Jack M. Frost        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BANK OF AMERICA, N.A.
as Co-Syndication Agent and Lender
      By:   /s/ Chris Burns         Name:   Chris Burns        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            CITIBANK, N.A.
as Lender
      By:   /s/ Timicka C. Anderson         Name:   Timicka C. Anderson       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DEUTSCHE BANK AG, NEW YORK BRANCH
as Lender
      By:   /s/ Frederick W. Laird         Name:   Frederick W. Laird       
Title:   Managing Director              By:   /s/ Edward D. Herko        
Name:   Edward D. Herko        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            The Northern Trust Company
as Lender
      By:   /s/ Sara Bravo         Name:   Sara Bravo        Title:   Second
Vice President   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            COMERICA BANK
as Lender
      By:   /s/ Clayton R. Vanderpool         Name:   Clayton R. Vanderpool     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            Regions Bank
as Lender
      By:   /s/ Anthony LeTrent         Name:   Anthony LeTrent        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

COMMITMENT SCHEDULE

                      Revolving   Term Lender   Commitment   Commitment
JPMorgan Chase Bank, N.A.
  $ 46,666,667     $ 33,333,333  
Wells Fargo Bank, N.A.
  $ 46,666,667     $ 33,333,333  
SunTrust Bank
  $ 46,666,667     $ 33,333,333  
Branch Banking and Trust Company
  $ 46,666,667     $ 33,333,333  
Bank of America, N.A.
  $ 46,666,667     $ 33,333,333  
Citibank, N.A.
  $ 29,166,667     $ 20,833,333  
Deutsche Bank AG New York Branch
  $ 29,166,667     $ 20,833,333  
The Northern Trust Company
  $ 29,166,667     $ 20,833,333  
Comerica Bank
  $ 14,583,333     $ 10,416,667  
Regions Bank
  $ 14,583,333     $ 10,416,667  
Total
  $ 350,000,000     $ 250,000,000  

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE
     Each of “Facility Fee Rate”, “Base Rate Margin”, “Euro-Dollar Margin” and
“Letter of Credit Fee Rate” means, for any day, the rate set forth below (in
basis points per annum) in the row opposite such term and in the column
corresponding to the Pricing Level that apply for such day:
     Revolving Commitments and Loans:

                                          Pricing Level   Level I   Level II  
Level III   Level IV   Level V
 
                                       
Facility Fee Rate
    17.5       20.0       25.0       30.0       45.0  
Base Rate Margin
    7.5       30.0       37.5       70.0       105.0  
Euro-Dollar Margin
    107.5       130.0       137.5       170.0       205.0  
Letter of Credit Fee Rate
    107.5       130.0       137.5       170.0       205.0  

     Term Loans:

                                          Pricing Level   Level I   Level II  
Level III   Level IV   Level V
 
                                       
Base Rate Margin
    25.0       50.0       62.5       100.0       150.0  
Euro-Dollar Margin
    125.0       150.0       162.5       200.0       250.0  

     For purposes of this Schedule, the following terms have the following
meanings, subject to the further provisions of this Schedule:
     “Level I Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s.
     “Level II Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s and
(ii) Level I Pricing does not exist.
     “Level III Pricing” applies at any date if, at such date, (i) the
Borrower’s long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing exists.
     “Level IV Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB- or higher by S&P or Baa3 or higher by Moody’s and
(ii) none of Level I Pricing, Level II Pricing and Level III Pricing exists.
     “Level V Pricing” applies at any date if, at such date, no other Pricing
Level applies.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV or Level V applies at any date.

 



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s (a division of The McGraw-Hill Companies,
Inc.).
     The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. In the case of split ratings
from Moody’s and S&P, the Pricing Level will be determined on the basis of the
higher rating, provided that if the split is more than one notch, then the
Pricing Level will be determined on the basis of a rating one notch below the
higher rating. The ratings in effect for any day are those in effect at the
close of business on such day. The ratings in effect for any day are those in
effect at the close of business on such day, and the Euro-Dollar Margin and
Facility Fee Rate may change from time to time during any Interest Period as a
result of changes in the Pricing Level during such Interest Period.

 



--------------------------------------------------------------------------------



 



Schedule 5.11(c)
Investments
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.11(d)
Related Businesses
Composite technology
Ready mixed concrete
Asphalt
Laydown
Construction
Recycled materials
Rail-related products and services
Trucking/transportation/rail cars and related equipment
Loading/unloading services
Technical services
Wind/water/alternative energy

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TERM NOTE
New York, New York
________ ___, 20__
     For value received, Martin Marietta Materials, Inc., a North Carolina
corporation (the “Borrower”), promises to pay to the order of
______________________ (the “Term Lender”), for the account of its Applicable
Lending Office, the unpaid principal of each Term Loan made by the Term Lender
to the Borrower pursuant to the Credit Agreement referred to below in the
amounts and on the dates provided for in the Credit Agreement. The Borrower
promises to pay interest on the unpaid principal amount of each such Term Loan
on the dates and at the rate provided for in the Credit Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of JPMorgan
Chase Bank, N.A., [One Chase Manhattan Plaza,] New York, New York.
     All Term Loans made by the Term Lender, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Term Lender
and, if the Term Lender so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Term Loan then outstanding may be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Term Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
     This note is one of the Term Notes referred to in the Credit Agreement
dated as of March 31, 2011 (as the same may be amended from time to time, the
“Credit Agreement”) among Martin Marietta Materials, Inc., the Lenders from time
to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
Wells Fargo Bank, N.A., Branch Banking and Trust Company, SunTrust Bank and Bank
of America, N.A., as Co-Syndication Agents. Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

            MARTIN MARIETTA MATERIALS, INC.
      By:           Name:           Title:        

A-1-1



--------------------------------------------------------------------------------



 



TERM LOANS AND PAYMENTS OF PRINCIPAL

                              Type of   Amount of       Notation Amount   Date  
Term Loan   Term Loan   Principal Repaid   Made By
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     

A-1-2 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
REVOLVING CREDIT NOTE
New York, New York
___________ __, 20__
     For value received, Martin Marietta Materials, Inc., a North Carolina
corporation (the “Borrower”), promises to pay to the order of
______________________ (the “Revolving Lender”), for the account of its
Applicable Lending Office, the unpaid principal amount of each Revolving [and
Competitive Bid] Loan made by the Revolving Lender to the Borrower pursuant to
the Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement. The Borrower promises to pay interest on the unpaid principal
amount of each such Revolving [and Competitive Bid] Loan on the dates and at the
rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of JPMorgan Chase
Bank, N.A., [One Chase Manhattan Plaza,] New York, New York.
     All Revolving [and Competitive Bid] Loans made by the Revolving Lender, the
respective types thereof and all repayments of the principal thereof shall be
recorded by the Revolving Lender and, if the Revolving Lender so elects in
connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Revolving [and
Competitive Bid] Loan then outstanding may be endorsed by the Revolving Lender
on the schedule attached hereto, or on a continuation of such schedule attached
to and made a part hereof; provided that the failure of the Revolving Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.
     This note is one of the Revolving Credit Notes referred to in the Credit
Agreement dated as of March 31, 2011 (as the same may be amended from time to
time, the “Credit Agreement”) among Martin Marietta Materials, Inc., the Lenders
from time to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Wells Fargo Bank, N.A., Branch Banking and Trust Company, SunTrust
Bank and Bank of America, N.A., as Co-Syndication Agents. Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

            MARTIN MARIETTA MATERIALS, INC.
      By:           Name:           Title:        

A-2-1 



--------------------------------------------------------------------------------



 



REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

                              Type of   Amount of       Notation Amount   Date  
Revolving Loan   Revolving Loan   Principal Repaid   Made By
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     

A-2-2 



--------------------------------------------------------------------------------



 



EXHIBIT B — Competitive Bid Quote Request
Form of Competitive Bid Quote Request
[Date]

To:     JPMorgan Chase Bank, N.A. (the “Administrative Agent”)   From:    Martin
Marietta Materials, Inc.   Re:     Credit Agreement dated as of March 31, 2011
(as the same may be amended from time to time, the “Credit Agreement”) among
Martin Marietta Materials, Inc., the Lenders from time to time parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and Wells Fargo Bank, N.A.,
Branch Banking and Trust Company, SunTrust Bank and Bank of America, N.A., as
Co-Syndication Agents

     We hereby give notice pursuant to Section 2.03 of the Credit Agreement that
we request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):
     Date of Borrowing: __________________

          Principal Amount*     Interest Period**
$
       

     Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]
     Terms used herein have the meanings assigned to them in the Credit
Agreement.

            MARTIN MARIETTA MATERIALS, INC.
      By:           Name:           Title:        

 

*   Amount must be $5,000,000 or a larger multiple of $1,000,000.   **   Not
less than one month (LIBOR Auction) or not less than seven days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

B-1 



--------------------------------------------------------------------------------



 



EXHIBIT C— Invitation for Competitive Bid Quotes
Form of Invitation for Competitive Bid Quotes

To:     [Name of Revolving Lender]   Re:     Invitation for Competitive Bid
Quotes to Martin Marietta Materials, Inc. (the “Borrower”)

     Pursuant to Section 2.03 of the Credit Agreement dated as of March 31, 2011
(as the same may be amended from time to time, the “Credit Agreement”) among
Martin Marietta Materials, Inc., the Lenders from time to time parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and Wells Fargo Bank, N.A.,
Branch Banking and Trust Company, SunTrust Bank and Bank of America, N.A., as
Co-Syndication Agents, we are pleased on behalf of the Borrower to invite you to
submit Competitive Bid Quotes to the Borrower for the following proposed
Competitive Bid Borrowing(s):
     Date of Borrowing: __________________

          Principal Amount     Interest Period
$
       

     Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]
     Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.]
(New York City time) on [date].

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Authorized Officer             

C-1 



--------------------------------------------------------------------------------



 



EXHIBIT D — Competitive Bid Quote
Form of Competitive Bid Quote

To:     JPMorgan Chase Bank, N.A., as Administrative Agent   Re:    Competitive
Bid Quote to Martin Marietta Materials, Inc. (the “Borrower”)

     In response to your invitation on behalf of the Borrower dated
_____________, 20__, we hereby make the following Competitive Bid Quote on the
following terms:

    Quoting Revolving Lender: ______________________

    Person to contact at Quoting Revolving Lender:

    ____________________________

    Date of Borrowing: ____________________*

We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

                                      Competitive Bid   Absolute Principal
Amount**   Interest Period***   Margin****   Rate*****
$
                       
$
                       

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $___________.]**
 

*   As specified in the related Invitation.   **   Principal amount bid for each
Interest Period may not exceed principal amount requested. Specify aggregate
limitation if the sum of the individual offers exceeds the amount the Lender is
willing to lend. Bids must be made for $5,000,000 or a larger multiple of
$1,000,000.   ***   Not less than one month (LIBOR Auction) or not less than
seven days (Absolute Rate Auction), as specified in the related Invitation. No
more than five bids are permitted for each Interest Period.   ****   Margin over
or under the London Interbank Offered Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify
whether “PLUS” or “MINUS”.   *****   Specify rate of interest per annum (to the
nearest 1/10,000th of 1%).

D-1 



--------------------------------------------------------------------------------



 



     We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of March 31, 2011 (as the same may be amended from time to time, the
“Credit Agreement”) among Martin Marietta Materials, Inc., the Lenders from time
to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
Wells Fargo Bank, N.A., Branch Banking and Trust Company, SunTrust Bank and Bank
of America, N.A., as Co-Syndication Agents irrevocably obligates us to make the
Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part.

                        Very truly yours,
 
                    [NAME OF BANK]
 
           
By:
      By:     
 
         
 
        Authorized Officer  

D-2 



--------------------------------------------------------------------------------



 



EXHIBIT E — Assignment and Assumption Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT
     AGREEMENT dated as of _________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), MARTIN MARIETTA MATERIALS, INC. (the “Borrower”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”)
and [ISSUING LENDER(S)], as Issuing Lender(s).
WITNESSETH
     WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates
to the Credit Agreement dated as of March 31, 2011 (as the same may be amended
from time to time, the “Credit Agreement”) among Martin Marietta Materials,
Inc., the Lenders from time to time parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and Wells Fargo Bank, N.A., Branch Banking and Trust
Company, SunTrust Bank and Bank of America, N.A., as Co-Syndication Agents;
     WHEREAS, as provided under the Credit Agreement, the Assignor has a
Commitment to make Loans [and participate in Letters of Credit] in an aggregate
principal amount at any time outstanding not to exceed $___,000,000;
     WHEREAS, [Revolving][Term] Loans made to the Borrower by the Assignor under
the Credit Agreement in the aggregate principal amount of $__________ are
outstanding at the date hereof;
     [WHEREAS, Letters of Credit with a total principal amount available for
drawing thereunder of $__________ are outstanding at the date hereof]; and
     WHEREAS, the Assignor proposes to assign to the Assignee all of the rights
of the Assignor under the Credit Agreement in respect of a portion of its [Term
Loans][Revolving Commitment] thereunder in an amount equal to $__________ (the
“Assigned Amount”), [together with a corresponding portion of its outstanding
Revolving Loans and Letter of Credit Liabilities,] and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.
     Section 2. Assignment. The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment

E-1 



--------------------------------------------------------------------------------



 



from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
[Revolving][Term] Loans made by, [and Letter of Credit Liabilities of,] the
Assignor outstanding at the date hereof. Upon the execution and delivery hereof
by the Assignor, the Assignee, the Borrower and the Administrative Agent and the
payment of the amounts specified in Section 3 required to be paid on the date
hereof [(i)] the Assignee shall, as of the date hereof, succeed to the rights
and be obligated to perform the obligations of a [Revolving][Term] Lender under
the Credit Agreement with a [Revolving Commitment][Term Loan] in an amount equal
to the Assigned Amount, [and (ii) the Revolving Commitment of the Assignor
shall, as of the date hereof, be reduced by a like amount] and the Assignor
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.
     Section 3. Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in immediately available funds the amount heretofore agreed between
them.* [It is understood that facility and Letter of Credit fees accrued to the
date hereof in respect of the Assigned Amount are for the account of the
Assignor and such fees accruing from and including the date hereof are for the
account of the Assignee.] Each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.
     [Section 4. Consents. This Agreement is conditioned upon the consent of the
Borrower, the Issuing Lenders and the Administrative Agent pursuant to
Section 9.08 of the Credit Agreement; provided, if an Assignee is (i) any Person
which controls, is controlled by, or is under common control with, or is
otherwise substantially affiliated with such transferor Lender or (ii) another
Lender, no such consent of the Borrower or the Administrative Agent shall be
required. The execution of this Agreement by the Borrower, the Issuing Lenders
and the Administrative Agent, as applicable, is evidence of this consent.]
     Section 5. Non-Reliance on Assignor. The Assignor makes no representation
or warranty in connection with, and shall have no responsibility
 

*   Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

E-2 



--------------------------------------------------------------------------------



 



with respect to, the solvency, financial condition or statements of the Borrower
or the validity and enforceability of the obligations of the Borrower in respect
of the Credit Agreement or any [Term][Revolving Credit] Note. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of the Borrower.
     Section 6. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

E-3 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

            [ASSIGNOR]
      By:           Title:                [ASSIGNEE]
      By:           Title:             

     The undersigned consent to the foregoing assignment:

            MARTIN MARIETTA MATERIALS, INC.
      By:           Title:                JPMORGAN CHASE BANK, N.A.
      By:           Title:                [ISSUING LENDER
      By:           Title:]             

E-4 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
JPMorgan Chase Bank, N.A.
   as Administrative Agent
Attention: _____________

  Re:    Compliance Certificate

Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of March 31, 2011 among
Martin Marietta Materials, Inc., the Lenders from time to time parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and Wells Fargo Bank, N.A.,
Branch Banking and Trust Company, SunTrust Bank and Bank of America, N.A., as
Co-Syndication Agents (such agreement, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Agreement”); capitalized terms used herein without definition shall have the
meanings assigned those terms in the Agreement.
     This Certificate is furnished to the Administrative Agent for the benefit
of the Lenders pursuant to Section 5.01 of the Agreement.
     The undersigned,        , hereby certifies to the Administrative Agent for
the benefit of the Lenders as follows:
     1 Authority. I am the duly elected, qualified and acting            of the
Borrower.
     2. This certificate is for the period ended _______ __, 20__ (the
“Certification Date”).
     3. Financial Statements. The accompanying consolidated statements of
earnings and cash flows of the Borrower and the Consolidated subsidiaries [for
the period from the beginning of the fiscal year to the Certification Date] [for
the fiscal year ended on the Certification Date] and the related consolidated
balance sheet of the Borrower and the Consolidated Subsidiaries as at the end of
such [fiscal period] [year], fairly present the consolidated financial condition
and results of operations of the Borrower and the Consolidated Subsidiaries as
of the end of such [period] [year] and for the [period] [year] involved[,
subject, however, to year-end audit adjustments].
     4. No Default. To my knowledge, no Default has occurred or is continuing as
of the date of this certificate, except as set forth below:

F-1 



--------------------------------------------------------------------------------



 



                                                                               
           

     5. Maximum Leverage Ratio Calculation. The financial data and computations
supporting the Borrower’s compliance on and as of the Certification Date with
the financial covenant contained in Section 5.09 of the Agreement are set forth
below, and such financial data and computations are true, correct, and complete:

  (A)   Consolidated Debt __________________     (B)   Consolidated EBITDA
__________________

Actual leverage (A)/(B) __________________
Maximum Allowable Leverage _________ 3.50 to 1.00 (under certain circumstances
set forth in Section 5.09 of the Credit Agreement, Maximum Allowable Leverage
can be 3.75 to 1.00)
     IN WITNESS WHEREOF, the undersigned has executed this Certificate on the
date set forth below.

            [MARTIN MARIETTA MATERIALS, INC.
      By:           Name:           Title:        

Dated: ______________, 20__

F-2 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF EXEMPTION CERTIFICATE
     Reference is hereby made to that certain Credit Agreement, dated as of
[     ], 2011 among MARTIN MARIETTA MATERIALS, INC. (the “Borrower”), the
LENDERS listed on the signature pages hereof and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and WELLS FARGO BANK, N.A., BRANCH BANKING AND TRUST
COMPANY, SUNTRUST BANK and BANK OF AMERICA, N.A., as Co-Syndication Agents (as
amended, restated, modified and/or supplemented from time to time, the
“Agreement”). Pursuant to the provisions of Section 8.04(c) of the Credit
Agreement, the undersigned hereby certifies that it is not (i) a “bank” as such
term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) a “10 percent shareholder” of the Borrower within the
meaning of section 871(h)(3)(B) of the Code, or (C) a “controlled foreign
corporation” related to the Borrower as described in section 881(c)(3)(C) of the
Code.

            [NAME OF LENDER]
      By:           Name:           Title:        

Date: _______________, 20__

G-1 